              Case 2:19-bk-51163-MPP                   Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                  Desc
                                                      Main Document    Page 1 of 167
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF TENNESSEE

Case number (if known)                                                     Chapter    11
                                                                                                                         Check if this an
                                                                                                                         amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                       4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Lakeway Publishers, Inc.

2.   All other names debtor       DBA     Citizen Tribune
     used in the last 8 years     DBA     Civil War Courier
                                  DBA     Elk Valley Times
     Include any assumed
     names, trade names and       DBA     Grundy County Herald
     doing business as names      DBA     Lakeway Printers
                                  DBA     LogOn Computer Services
                                  DBA     Manchester Times
                                  DBA     Moore County News
                                  DBA     Northern Neck News
                                  DBA     Northumberland Echo
                                  DBA     The Central Virginian
                                  DBA     Tullahoma News
                                  DBA     Westmoreland News
                                  DBA     Winchester Herald Chonicle
                                  DBA     Camp Chase Gazette
                                  DBA     The Citizen's Companion
                                  DBA     The Herald Progress (shuttered)
                                  DBA     The Carolina Progress (shuttered)
                                  DBA     Tri-Lake Ledger (shuttered)

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                 Mailing address, if different from principal place of
                                                                                              business

                                  1609 W. 1st N Street                                        P.O. Box 625
                                  Morristown, TN 37815                                        Morristown, TN 37815
                                  Number, Street, City, State & ZIP Code                      P.O. Box, Number, Street, City, State & ZIP Code

                                  Hamblen                                                     Location of principal assets, if different from principal
                                  County                                                      place of business
                                                                                              Assets are also held at each of the publishing
                                                                                              locations in TN & VA. (see schedule A/B and/or
                                                                                              Form 206)
                                                                                              Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       Multiple (see schedule A/B and/or Form 206)




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 1
             Case 2:19-bk-51163-MPP               Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                 Desc
Debtor
                                                 Main Document    Page 2 Case
                                                                         of 167
                                                                              number (if known)
         Lakeway Publishers, Inc.
         Name



6.   Type of debtor            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                               Partnership (excluding LLP)
                               Other. Specify:




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
               Case 2:19-bk-51163-MPP                         Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                   Desc
Debtor
                                                             Main Document    Page 3 Case
                                                                                     of 167
                                                                                          number (if known)
          Lakeway Publishers, Inc.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Lakeway Publishers of Missouri                            Relationship              Subsidiary
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 3
             Case 2:19-bk-51163-MPP                      Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                         Desc
Debtor
                                                        Main Document    Page 4 Case
                                                                                of 167
                                                                                     number (if known)
         Lakeway Publishers, Inc.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
              Case 2:19-bk-51163-MPP                    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
Debtor
                                                       Main Document    Page 5 Case
                                                                               of 167
                                                                                    number (if known)
          Lakeway Publishers, Inc.
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 31, 2019
                                                  MM / DD / YYYY


                             X   /s/ R. Jack Fishman                                                     R. Jack Fishman
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Ryan E. Jarrard                                                      Date May 31, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Ryan E. Jarrard 024525
                                 Printed name

                                 Quist, Fitzpatrick & Jarrard, PLLC
                                 Firm name

                                 2121 First Tennessee Plaza
                                 800 South Gay Street
                                 Knoxville, TN 37929-9711
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (865) 524-1873                Email address      rej@qcflaw.com

                                 024525 TN
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 5
            Case 2:19-bk-51163-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                           Desc
                                                               Main Document    Page 6 of 167




 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 31, 2019                            X /s/ R. Jack Fishman
                                                                       Signature of individual signing on behalf of debtor

                                                                       R. Jack Fishman
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 2:19-bk-51163-MPP                                          Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                                                    Desc
                                                                            Main Document    Page 7 of 167
 Fill in this information to identify the case:

 Debtor name            Lakeway Publishers, Inc.

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        5,713,231.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       15,170,796.60

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       20,884,027.60


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        7,440,874.89


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           385,478.97

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,419,291.57


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           9,245,645.43




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                              Desc
                                                               Main Document    Page 8 of 167
 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.        Cash on hand                                                                                                                           $1,000.00


 2.        Cash on hand                                                                                                                             $500.00


 2.        Cash on hand                                                                                                                             $150.00


 2.        Cash on hand                                                                                                                             $120.00


 2.        Cash on hand                                                                                                                               $50.00


 2.        Cash on hand                                                                                                                               $60.00


 2.        Cash on hand                                                                                                                               $50.00


 2.        Cash on hand                                                                                                                             $100.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    (CT) SunTrust                                            Vending                      6513                                     $8,818.15




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17        Desc
                                                               Main Document    Page 9 of 167
 Debtor           Lakeway Publishers, Inc.                                                   Case number (If known)
                  Name




           3.2.     (LP) First Tennessee                                    Checking                     1431                $440.00




           3.3.     (LP) First Tennessee                                    Checking                     6555            $28,543.06




           3.4.     (LCS) SunTrust                                          Checking                     1159              $2,312.33




           3.5.     (LP) Pinnacle                                           Operating (Checking)         5662                    $0.00




           3.6.     (LP) Pinnacle                                           CAPS/EPS Clearing            5670                    $0.00




           3.7.     (LP) Pinnacle                                           ACH Clearing                 5694                    $0.00




           3.8.     (LP) Pinnacle                                           AP Clearing Account          5702                    $0.00




           3.9.     (TN) Citizen's Tri-County Bank                          Checking                     4444            $35,189.90



           3.10
           .    (TVA) Citizen's Tri-County Bank                             Vending                      6265                  $48.47



           3.11
           .    (MT) People's Bank                                          Checking                     1695                $702.00



           3.12
           .    (EVT) First National Bank                                   Checking                     8253              $1,024.68



           3.13
           .    (GCH) Citizen's Tri-County Bank                             Checking                     4367              $1,015.00



           3.14
           .    (MCN) First Bank                                            Checking                     0801                $680.95



           3.15
           .    (HC) SunTrust                                               Checking                     4601              $1,457.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                   Desc
                                                              Main Document    Page 10 of 167
 Debtor           Lakeway Publishers, Inc.                                                         Case number (If known)
                  Name



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                      $82,261.54
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    DREMC
                    Utility deposit
                    Account #5303501
           7.1.     (MT)                                                                                                                  $25.00


                    Winchester Power System
                    Utility deposit
                    Account #027-1370-1
           7.2.     (WHC)                                                                                                                 $15.00


                    Traveler's Insurance
                    Utility Bond (06.01.19 - 05.31.20)
                    Will be paid 05.28.19
           7.3.     (TN)                                                                                                                $235.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                         $275.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            757,558.06       -                                0.00 = ....      $757,558.06
                                              face amount                            doubtful or uncollectible accounts




           11b. Over 90 days old:                                    62,665.73   -                               0.00 =....         $62,665.73
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                     $820,223.79
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                          Desc
                                                              Main Document    Page 11 of 167
 Debtor         Lakeway Publishers, Inc.                                                         Case number (If known)
                Name


        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                         Valuation method used   Current value of
                                                                                                         for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     radio Acquisition Corp.                                                         %                                       Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                   $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of       Valuation method used   Current value of
                                                      physical inventory         debtor's interest       for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Ink, paper                                                                     Unknown                                            Unknown



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                   $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                      Desc
                                                              Main Document    Page 12 of 167
 Debtor         Lakeway Publishers, Inc.                                                      Case number (If known)
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           (CT)
           Office furniture & fixtures                                                  $9,707.25    N/A                                 $9,707.25


           (CWC)
           Office furniture & fixtures                                                      $0.00    N/A                                   $500.00


           (EVT)
           Office furniture & fixtures                                                    $233.38    N/A                                   $233.38


           (GCH)
           Office furniture & fixtures                                                  $1,176.44    N/A                                 $1,776.44


           (LCS)
           Office furniture & fixtures                                                  $2,058.18                                        $2,058.18


           (MT)
           Office furniture & fixtures                                                     $60.00    N/A                                   $500.00


           (NNN)
           Office furniture & fixtures                                                      $0.00    N/A                                   $500.00


           (NE)
           Office furniture & fixtures                                                      $0.00    N/A                                   $500.00


           (CVA)
           Office furniture & fixtures                                                     $46.38    N/A                                   $500.00


           (TN)
           Office furniture & fixtures                                                  $1,909.00    N/A                                 $1,090.00


           (WN)
           Office furniture & fixtures                                                      $0.00    N/A                                   $500.00


           (WHC)
           Office furniture & fixtures                                                $28,200.78     N/A                               $28,200.78




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                      Desc
                                                              Main Document    Page 13 of 167
 Debtor         Lakeway Publishers, Inc.                                                      Case number (If known)
                Name

           (LWP)
           Office furniture & fixtures                                                      $0.00    N/A                                   $500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $46,566.03
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     (CT)
                     2011 Chevrolet Silverado
                     1GCRKSE3XBZ190789                                                    $196.71    N/A                                 $5,500.00


           47.2.     (TN)
                     2006 Buick Ranier CXL
                     5GADT13S662217188                                                    $781.13    N/A                                 $3,500.00


           47.3.     (WHC)
                     2002 Ford E350 Van
                     1FDWE35L22HA96620                                                    $734.98    N/A                                 $2,000.00


           47.4.     (EVT)
                     1999 Ford Econoline Van
                     1STSE34SXHB90446                                                       $0.00    N/A                                 $1,600.00


           47.5.     (LCS)
                     2004 Chevrolet Astrovan
                     1GCDM19X34B124480                                                      $0.00    N/A                                 $2,500.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 14 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           47.6.     (MT)
                     1998 Ford Econoline Van
                     1FTSE34SSWHB19857                                                      $0.00    N/A                   $1,500.00


           47.7.     (CVA)
                     2007 Ford Focus sedan
                     1FAFHP34N97W178914                                                     $0.00    N/A                   $2,800.00


           47.8.     (LCS)
                     2003 Ford E350 Van
                     1FTSE34SX3HA75852                                                      $0.00    N/A                   $2,500.00


           47.9.     (WHC)
                     2002 Ford Explorer
                     1FMZU62E12ZA95105                                                      $0.00                          $2,000.00


           47.10 (CT)
           .     2010 Buick LaSabre
                     1G4GE5GVAF176168                                                       $0.00    N/A                   $4,000.00


           47.11 (CT)
           .     2003 Ford E350 Van
                     1FTSE34L23HA83162                                                      $0.00    N/A                   $2,500.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           (CT)
           Office machinery & equipment, inclusing
           computers & software                                                      $630,404.10     N/A                $630,000.00


           (CWC)
           Office machinery & equipment, inclusing
           computers & software                                                            $61.18    N/A                 $15,000.00


           (EVT)
           Office machinery & equipment, inclusing
           computers & software                                                         $8,432.05    N/A                   $8,400.00


           (GCH)
           Office machinery & equipment, inclusing
           computers & software                                                         $6,902.95    N/A                   $6,900.00


           (LP)
           Office machinery & equipment, inclusing
           computers & software                                                             $0.00    N/A                   $1,500.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 15 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           (LCS)
           Office machinery & equipment, inclusing
           computers & software                                                       $46,514.81     N/A                  $55,000.00


           (MT)
           Office machinery & equipment, inclusing
           computers & software                                                         $5,550.78    N/A                    $5,550.00


           (MCN)
           Office machinery & equipment, inclusing
           computers & software                                                          $126.18     N/A                    $1,500.00


           (NNN)
           Office machinery & equipment, inclusing
           computers & software                                                         $8,101.71    N/A                    $1,000.00


           (NE)
           Office machinery & equipment, inclusing
           computers & software                                                             $0.00    N/A                    $1,000.00


           (CVA)
           Office machinery & equipment, inclusing
           computers & software                                                         $1,384.91    N/A                    $1,500.00


           (TN)
           Office machinery & equipment, inclusing
           computers & software                                                       $31,544.87     N/A                  $35,000.00


           (WN)
           Office machinery & equipment, inclusing
           computers & software                                                          $513.74     N/A                    $1,000.00


           (WHC)
           Office machinery & equipment, inclusing
           computers & software                                                       $11,610.62     N/A                  $18,000.00


           (LWP)
           Office machinery & equipment, inclusing
           computers & software                                                         $3,791.08    N/A                    $3,500.00




 51.       Total of Part 8.                                                                                           $815,250.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                       Desc
                                                              Main Document    Page 16 of 167
 Debtor         Lakeway Publishers, Inc.                                                      Case number (If known)
                Name

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 1608-1619 W 1st
                     North St.
                     Morristown, TN
                     37814

                     (CT)
                     Office building                                                 $210,056.63     N/A                             $1,329,744.00


           55.2.     1619 W 1st North St.
                     Morristown, TN
                     37814

                     (CT, LCS & Civil War
                     Publications)
                     Office building                                                        $0.00                                      $235,000.00


           55.3.     1611 W Andrew
                     Johnson Hwy
                     Morristown, TN
                     37814

                     (LCS)
                     Office/Retail building                                                 $0.00                                      $714,910.00


           55.4.     505 Lakeway Place
                     Tullahoma, TN 37388

                     (TN)
                     Office/Warehouse                                                 $46,141.37                                     $1,900,000.00


           55.5.     418 N Elk St.
                     Fayettteville, TN
                     3344

                     (EVT)
                     Office building                                                        $0.00                                       $73,517.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 17 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           55.6.     65 Oak Street
                     Tracy City, TN 37387

                     (GCH)
                     Office building                                                        $0.00                        $75,000.00


           55.7.     906 Dinah Shore
                     Blvd.
                     Winchester, TN 37398

                     (WHC)
                     Office Building                                                    $4,101.83    N/A               $660,060.00


           55.8.     132 Court St.
                     Warsaw, VA 22572

                     (NNN, NE & WN)
                     Office building                                                 $132,036.59                       $335,000.00


           55.9.     89 Rescue Lane
                     Loisa, VA 23093

                     (TCV)
                     Office building                                                 $264,253.95                       $390,000.00


           55.10
           .
                 Land:
                     Citizens Tribune                                                 $55,366.65     N/A                   Unknown


           55.11
           .
                 Land:
                     Elk Valley Times                                                 $17,000.00     N/A                   Unknown


           55.12 Land:
           .     Grundy County
                     Hearald                                                            $7,500.00    N/A                   Unknown


           55.13
           .
                 Land:
                     Manchester Times                                                 $17,250.00     N/A                   Unknown


           55.14
           .
                 Land:
                     Northern Neck News                                               $20,000.00     N/A                   Unknown


           55.15
           .
                 Land:
                     The Central Virginian                                            $30,000.00     N/A                   Unknown


           55.16
           .
                 Land:
                     Tullahoma News                                                   $75,100.00     N/A                   Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                        Desc
                                                              Main Document    Page 18 of 167
 Debtor         Lakeway Publishers, Inc.                                                      Case number (If known)
                Name

            55.17 Land:
            .     Lakeway Publishers,
                     Inc.                                                             $55,000.00       N/A                                 Unknown




 56.        Total of Part 9.                                                                                                       $5,713,231.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 19 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           LCS Customer PANTHERSPRINGSUMC.ORG
           Citizen Tribune
           CITIZENTRIBUNEKICKOFFCLASSIC.COM
           Lakeway Pub M'town
           SHOWMESTATEAUTOS.NET
           Lakeway Pub M'town
           SHOWMESTATEAUTOS.COM
           Lakeway Printers M'town
           MORRISTOWNTICKETS.COM
           Lakeway Printers M'town
           LAKEWAYTICKETS.COM
           Lakeway Publishers, Inc.
           USSCIRCULATION.COM
           Lakeway Publishers, Inc. USSCIRC.COM
           Citizen Tribune LAKEWAYWHEELS.COM
           LCS Customer
           LOGONCOMPUTERSERVICES.NET
           LCS Customer
           LOGONCOMPUTERSERVICES.COM
           LCS Customer MWHSBAND.COM
           Tullahoma News TENNADS.COM
           Citizen Tribune EASTTNWHEELS.COM
           Tullahoma News TULLAHOMANEWS.COM
           Manchester Times MANCHESTERTIMES.COM
           Lakeway Pub M'town
           LAKEWAYPUBLISHERS.COM
           Lakeway Printers M'town
           LAKEWAYPRINTERS.COM
           Herald-Chronicle HERALD-CHRONICLE.COM
           Grundy County Herald
           GRUNDYCOUNTYHERALD.COM
           Elk Valley Times ELKVALLEYTIMES.COM
           Lakeway Printers M'town OVER-50.ORG
           LCS Customer FREEDOMLAKEWAY.COM
           Central Virginian
           THECENTRALVIRGINIAN.COM
           Citizen Tribune
           LITTLEDUTCHRESTAURANT.COM
           LCS Customer GUTTERSANDMORETN.NET
           Northern Neck News
           NORTHERNNECKFREEPRESS.ORG
           Northern Neck News
           NORTHERNNECKFREEPRESS.NET
           Northern Neck News
           NORTHERNNECKFREEPRESS.COM
           Northern Neck News
           NORTHERNNECKFREEPRESS.CO
           Tri-Lake Ledger TRI-LAKELEDGER.COM
           Tri-Lake Ledger TRILAKELEDGER.COM
           West Mooreland News
           WESTMORELANDNEWS.NET                                                             $0.00                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 20 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           Citizen Tribune TROJANARMY.ORG
           Centralia Fireside Guard
           FIRESIDEGUARD.COM
           Citizen Tribune HCEXCEL.ORG
           Northern Neck News
           NORTHERNNECKNEWSPAPERS.NET
           Northern Neck News
           NORTHERNNECKNEWSPAPERS.COM
           LCS Customer GUTTERSANDMORETN.COM
           Tullahoma News RIDGERUNNERTN.COM
           LCS Customer ULTRANETWIFI.NET
           LCS Customer ULTRANETWIFI.COM
           Citizen Tribune CITIZENTRIBUNE.INFO
           Citizen Tribune CITIZENTRIBUNE.BIZ
           Herald-Chronicle
           WINCHESTERNEWSPAPER.COM
           Tullahoma News
           TULLAHOMANEWSPAPER.NET
           Tullahoma News
           TULLAHOMANEWSPAPER.COM
           Grundy County Herald
           TRACYCITYNEWSPAPER.COM
           Citizen Tribune
           MORRISTOWNNEWSPAPER.COM
           Manchester Times
           MANCHESTERNEWSPAPER.COM
           Elk Valley Times
           FAYETTEVILLETNNEWSPAPER.COM
           Herald Progess HERALD-PROGRESS.COM
           Citizen Tribune NEWSPAPER-ARCHIVES.COM
           Citizen Tribune
           THEMEDICALDIRECTORY.COM
           LCS Customer LCS.NET
           Civil War Courier CIVILWARCOURIER.COM
           LCS Customer WALTECHPLASTICS.COM
           LCS Customer FOPTN4.ORG
           LCS Customer THEATREGUILDINC.ORG
           Citizen Tribune CITIZENTRIBUNE.COM
           LCS Customer STRATEINSURANCE.COM
           Lakeway Printers M'town
           HAMBLENCOUNTYCHURCHES.COM
           Citizen Tribune THECITIZENTRIBUNE.COM
           LCS Customer
           JORDANTAYLORHOMEFURNISHINGS.COM                                                  $0.00                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 21 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           Lakeway Pub M'town VALERTS.US
           Lakeway Pub M'town TNALERTS.US
           Lakeway Pub M'town MOALERTS.US
           Lakeway Pub M'town CTALERTS.US
           Citizen Tribune TJCCAASPORTS.COM
           Lakeway Pub M'town LWPVA.COM
           Lakeway Pub M'town LWPMO.COM
           Citizen Tribune HCEXCELL.ORG
           Tullahoma News SUNDAY-NEWS.NET
           Herald-Chronicle PRONTOPRINTERS.NET
           Tullahoma News MIDDLETENNESSEE.COM
           Lakeway Pub M'town
           LAKEWAYPUBLISHERSINC.COM
           Lakeway Pub M'town
           LAKEWAYPUBLISHERS.NET
           Tullahoma News HIGHLANDRIM.NET
           Herald-Chronicle HERALDCHRONICLE.NET
           Herald-Chronicle HERALDCHRONICLE.COM
           Grundy County Herald
           GRUNDYCOUNTYHERALD.NET
           Tullahoma News FUNLANDER.COM
           Citizen Tribune MORRISTOWNTN.NET
           Tullahoma News FACTFINDER-TN.COM
           LCS Customer Grace Baker
           GRACEBAKER.NET
           Central Virginian
           OLDDOMINIONPRINTING.COM
           Lakeway Pub M'town
           DOCUMENT-ARCHIVES.COM
           Civil War Courier CITIZENSCOMPANION.COM
           Tullahoma News
           AUTOADVANTAGE-MIDTN.COM
           Civil War Courier LONGSTREETMUSEUM.COM
           Lakeway Printers M'town
           THEMEDICALDIRECTORY.NET
           LCS Customer - WCRK/WMTN
           COUNTRYLEGENDS933.COM
           Citizen Tribune LAKEWAYCLASSIFIEDS.COM
           Lakeway Publishers, Inc. HAMBLENVETS.ORG
           Citizen Tribune MORRISTOWNTN.COM
           Moore County News
           THEMOORECOUNTYNEWS.COM
           Tullahoma News
           MIDDLETENNESSEENEWS.COM
           Herald-Chronicle THESIGNDEPT.COM
           LCS Customer Volunteer Blind
           OPPORTUNITYEAST.ORG                                                              $0.00                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 22 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           Citizen Tribune EASTTNAUTO.COM
           LCS Customer Donation
           FUMCMORRISTOWN.ORG
           LCS Customer Donation
           ALPSADULTDAYSERVICES.COM
           WMTN WMTNRADIO.COM
           LCS Customer HARMONEYECLINIC.COM
           Citizen Tribune CITIZENTRIBUNE.NET
           LCS Customer ULTRANETWIRELESS.NET
           Tullahoma News MIDTENNAUTO.NET
           Tullahoma News MIDTENNAUTO.COM
           LCS Customer(Non-Profit) AMERLEGP52.ORG
           LCS Customer MH-HUMANESOCIETY.COM
           Lakeway Pub M'town READWINK.COM
           Tullahoma News TEMPO-TN.COM
           Lakeway Pub M'town
           LAKEWAYMARKETPLACE.ORG
           Lakeway Pub M'town
           LAKEWAYMARKETPLACE.NET
           Lakeway Pub M'town
           LAKEWAYMARKETPLACE.COM
           Civil War Courier CAMPCHASE.COM
           Citizen Tribune - SMMP
           SMOKEYMOUNTAINMARKET.COM
           Citizen Tribune
           HILLBILLYSCABINRESTAURANT.COM
           Citizen Tribune BIGDEALCAFE.COM
           Citizen Tribune BIGDEALTN.COM
           Citizen Tribune BIGDEALTENNESSEE.COM
           Tullahoma News BIGDEALMIDTENN.COM
           WCRK MORRISTOWNRADIO.COM
           Lakeway Publishers, Inc.
           EWINKMAGAZINE.COM
           Citizen Tribune
           LAKEWAYAREACHURCHES.COM
           Citizen Tribune
           EASTTENNESSEECHURCHES.COM
           LCS Customer MYRCF.ORG
           Tullahoma News MIDTENNBUSINESS.COM
           Citizen Tribune LAKEWAYREGION.COM
           Citizen Tribune LAKEWAYNEWS.COM
           Citizen Tribune LAKEWAYAREA.COM
           Citizen Tribune EASTTENNESSEENEWS.COM
           Tullahoma News MID-TENNHOMES.COM
           Citizen Tribune CITIZENTRIBUNE.US
           Citizen Tribune BIGDEALSTN.COM                                                   $0.00                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 23 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           Citizen Tribune BIGDEALSTENNESSEE.COM
           WCRK WCRK.COM
           LCS Customer
           AMERICANPLASTICPROFILES.COM
           WCRK COUNTRYLEGENDS1300.COM
           Citizen Tribune
           LAKEWAYHOMESANDMORE.COM
           LCS Customer MATSTN.ORG
           West Mooreland News
           WESTMORELANDCO.NET
           Northern Neck News
           NORTHERNNECKNEWS.COM
           Citizen Tribune EASTTENNESSEEAUTOS.COM
           Civil War Courier
           CIVILWARMARKETPLACE.COM
           Caroline Progress CAROLINEPROGRESS.NET
           Caroline Progress
           CAROLINEPROGRESS.COM
           LCS Customer Donation
           ALPSADULTDAYSERVICES.COM
           LCS Customer
           AMERICANPLASTICPROFILES.COM
           LCS Customer(Non-Profit) AMERLEGP52.ORG
           Tullahoma News
           AUTOADVANTAGE-MIDTN.COM
           Citizen Tribune BIGDEALCAFE.COM
           Tullahoma News BIGDEALMIDTENN.COM
           Citizen Tribune BIGDEALSTENNESSEE.COM
           Citizen Tribune BIGDEALSTN.COM
           Citizen Tribune BIGDEALTENNESSEE.COM
           Citizen Tribune BIGDEALTN.COM
           Civil War Courier CAMPCHASE.COM
           Caroline Progress
           CAROLINEPROGRESS.COM
           Caroline Progress CAROLINEPROGRESS.NET
           Civil War Courier CITIZENSCOMPANION.COM
           Citizen Tribune CITIZENTRIBUNE.BIZ
           Citizen Tribune CITIZENTRIBUNE.COM
           Citizen Tribune CITIZENTRIBUNE.INFO
           Citizen Tribune CITIZENTRIBUNE.NET
           Citizen Tribune CITIZENTRIBUNE.US
           Citizen Tribune
           CITIZENTRIBUNEKICKOFFCLASSIC.COM
           Civil War Courier CIVILWARCOURIER.COM
           Civil War Courier
           CIVILWARMARKETPLACE.COM
           WCRK COUNTRYLEGENDS1300.COM                                                      $0.00                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 24 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           LCS Customer - WCRK/WMTN
           COUNTRYLEGENDS933.COM
           Lakeway Pub M'town CTALERTS.US
           Lakeway Pub M'town
           DOCUMENT-ARCHIVES.COM
           Citizen Tribune EASTTENNESSEEAUTOS.COM
           Citizen Tribune
           EASTTENNESSEECHURCHES.COM
           Citizen Tribune EASTTENNESSEENEWS.COM
           Citizen Tribune EASTTNAUTO.COM
           Citizen Tribune EASTTNWHEELS.COM
           Elk Valley Times ELKVALLEYTIMES.COM
           Lakeway Publishers, Inc.
           EWINKMAGAZINE.COM
           Tullahoma News FACTFINDER-TN.COM
           Elk Valley Times
           FAYETTEVILLETNNEWSPAPER.COM
           Centralia Fireside Guard
           FIRESIDEGUARD.COM
           LCS Customer FOPTN4.ORG
           LCS Customer FREEDOMLAKEWAY.COM
           LCS Customer Donation
           FUMCMORRISTOWN.ORG
           Tullahoma News FUNLANDER.COM
           LCS Customer Grace Baker
           GRACEBAKER.NET
           Grundy County Herald
           GRUNDYCOUNTYHERALD.COM
           Grundy County Herald
           GRUNDYCOUNTYHERALD.NET
           LCS Customer GUTTERSANDMORETN.COM
           LCS Customer GUTTERSANDMORETN.NET
           Lakeway Printers M'town
           HAMBLENCOUNTYCHURCHES.COM
           Lakeway Publishers, Inc. HAMBLENVETS.ORG
           LCS Customer HARMONEYECLINIC.COM
           Citizen Tribune HCEXCEL.ORG
           Citizen Tribune HCEXCELL.ORG
           Herald-Chronicle HERALDCHRONICLE.COM
           Herald-Chronicle HERALD-CHRONICLE.COM
           Herald-Chronicle HERALDCHRONICLE.NET
           Herald Progess HERALD-PROGRESS.COM
           Tullahoma News HIGHLANDRIM.NET
           Citizen Tribune
           HILLBILLYSCABINRESTAURANT.COM
           LCS Customer
           JORDANTAYLORHOMEFURNISHINGS.COM                                                  $0.00                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 25 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           Citizen Tribune LAKEWAYAREA.COM
           Citizen Tribune
           LAKEWAYAREACHURCHES.COM
           Citizen Tribune LAKEWAYCLASSIFIEDS.COM
           Citizen Tribune
           LAKEWAYHOMESANDMORE.COM
           Lakeway Pub M'town
           LAKEWAYMARKETPLACE.COM
           Lakeway Pub M'town
           LAKEWAYMARKETPLACE.NET
           Lakeway Pub M'town
           LAKEWAYMARKETPLACE.ORG
           Citizen Tribune LAKEWAYNEWS.COM
           Lakeway Printers M'town
           LAKEWAYPRINTERS.COM
           Lakeway Pub M'town
           LAKEWAYPUBLISHERS.COM
           Lakeway Pub M'town
           LAKEWAYPUBLISHERS.NET
           Lakeway Pub M'town
           LAKEWAYPUBLISHERSINC.COM
           Citizen Tribune LAKEWAYREGION.COM
           Lakeway Printers M'town
           LAKEWAYTICKETS.COM
           Citizen Tribune LAKEWAYWHEELS.COM
           LCS Customer LCS.NET
           Citizen Tribune
           LITTLEDUTCHRESTAURANT.COM
           LCS Customer
           LOGONCOMPUTERSERVICES.COM
           LCS Customer
           LOGONCOMPUTERSERVICES.NET
           Civil War Courier LONGSTREETMUSEUM.COM
           Lakeway Pub M'town LWPMO.COM
           Lakeway Pub M'town LWPVA.COM
           Manchester Times
           MANCHESTERNEWSPAPER.COM
           Manchester Times MANCHESTERTIMES.COM
           LCS Customer MATSTN.ORG
           LCS Customer MH-HUMANESOCIETY.COM
           Tullahoma News MIDDLETENNESSEE.COM
           Tullahoma News
           MIDDLETENNESSEENEWS.COM
           Tullahoma News MIDTENNAUTO.COM
           Tullahoma News MIDTENNAUTO.NET
           Tullahoma News MIDTENNBUSINESS.COM
           Tullahoma News MID-TENNHOMES.COM                                                 $0.00                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 26 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           Lakeway Pub M'town MOALERTS.US
           Citizen Tribune
           MORRISTOWNNEWSPAPER.COM
           WCRK MORRISTOWNRADIO.COM
           Lakeway Printers M'town
           MORRISTOWNTICKETS.COM
           Citizen Tribune MORRISTOWNTN.COM
           Citizen Tribune MORRISTOWNTN.NET
           LCS Customer MWHSBAND.COM
           LCS Customer MYRCF.ORG
           Citizen Tribune NEWSPAPER-ARCHIVES.COM
           Northern Neck News
           NORTHERNNECKFREEPRESS.CO
           Northern Neck News
           NORTHERNNECKFREEPRESS.COM
           Northern Neck News
           NORTHERNNECKFREEPRESS.NET
           Northern Neck News
           NORTHERNNECKFREEPRESS.ORG
           Northern Neck News
           NORTHERNNECKNEWS.COM
           Northern Neck News
           NORTHERNNECKNEWS.NET
           Northern Neck News
           NORTHERNNECKNEWSPAPERS.COM
           Northern Neck News
           NORTHERNNECKNEWSPAPERS.NET
           Northumberland Echo
           NORTHUMBERLANDECHO.COM
           Northumberland Echo
           NORTHUMBERLANDECHO.NET
           Northern Neck News
           OLDDOMINIONBUSINESSFINDER.COM
           Northern Neck News
           OLDDOMINIONBUSINESSFINDER.NET
           Central Virginian
           OLDDOMINIONPRINTING.COM
           LCS Customer Volunteer Blind
           OPPORTUNITYEAST.ORG
           Lakeway Printers M'town OVER-50.ORG
           LCS Customer PANTHERSPRINGSUMC.ORG
           Herald-Chronicle PRONTOPRINTERS.NET
           Lakeway Pub M'town READWINK.COM
           Tullahoma News RIDGERUNNERTN.COM
           Lakeway Pub M'town
           SHOWMESTATEAUTOS.COM
           Lakeway Pub M'town
           SHOWMESTATEAUTOS.NET
           Citizen Tribune - SMMP
           SMOKEYMOUNTAINMARKET.COM
           LCS Customer STRATEINSURANCE.COM
           Tullahoma News SUNDAY-NEWS.NET                                                   $0.00                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 27 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           Tullahoma News TEMPO-TN.COM
           Tullahoma News TENNADS.COM
           LCS Customer THEATREGUILDINC.ORG
           Central Virginian
           THECENTRALVIRGINIAN.COM
           Citizen Tribune THECITIZENTRIBUNE.COM
           Citizen Tribune
           THEMEDICALDIRECTORY.COM
           Lakeway Printers M'town
           THEMEDICALDIRECTORY.NET
           Moore County News
           THEMOORECOUNTYNEWS.COM
           Herald-Chronicle THESIGNDEPT.COM
           Citizen Tribune TJCCAASPORTS.COM
           Lakeway Pub M'town TNALERTS.US
           Grundy County Herald
           TRACYCITYNEWSPAPER.COM
           Tri-Lake Ledger TRILAKELEDGER.COM
           Tri-Lake Ledger TRI-LAKELEDGER.COM
           Citizen Tribune TROJANARMY.ORG
           Tullahoma News TULLAHOMANEWS.COM
           Tullahoma News
           TULLAHOMANEWSPAPER.COM
           Tullahoma News
           TULLAHOMANEWSPAPER.NET
           LCS Customer ULTRANETWIFI.COM
           LCS Customer ULTRANETWIFI.NET
           LCS Customer ULTRANETWIRELESS.NET
           Lakeway Publishers, Inc. USSCIRC.COM
           Lakeway Publishers, Inc.
           USSCIRCULATION.COM
           Lakeway Pub M'town VALERTS.US
           LCS Customer WALTECHPLASTICS.COM
           WCRK WCRK.COM
           West Mooreland News
           WESTMORELANDCO.NET
           West Mooreland News
           WESTMORELANDNEWS.NET
           Herald-Chronicle
           WINCHESTERNEWSPAPER.COM
           WMTN WMTNRADIO.COM
           Caroline Progress
           CAROLINEPROGRESS.COM
           Caroline Progress CAROLINEPROGRESS.NET
           Central Virginian
           OLDDOMINIONPRINTING.COM
           Central Virginian
           THECENTRALVIRGINIAN.COM
           Centralia Fireside Guard
           FIRESIDEGUARD.COM
           Citizen Tribune BIGDEALCAFE.COM                                                  $0.00                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 28 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           Citizen Tribune BIGDEALSTENNESSEE.COM
           Citizen Tribune BIGDEALSTN.COM
           Citizen Tribune BIGDEALTENNESSEE.COM
           Citizen Tribune BIGDEALTN.COM
           Citizen Tribune CITIZENTRIBUNE.BIZ
           Citizen Tribune CITIZENTRIBUNE.COM
           Citizen Tribune CITIZENTRIBUNE.INFO
           Citizen Tribune CITIZENTRIBUNE.NET
           Citizen Tribune CITIZENTRIBUNE.US
           Citizen Tribune
           CITIZENTRIBUNEKICKOFFCLASSIC.COM
           Citizen Tribune EASTTENNESSEEAUTOS.COM
           Citizen Tribune
           EASTTENNESSEECHURCHES.COM
           Citizen Tribune EASTTENNESSEENEWS.COM
           Citizen Tribune EASTTNAUTO.COM
           Citizen Tribune EASTTNWHEELS.COM
           Citizen Tribune HCEXCEL.ORG
           Citizen Tribune HCEXCELL.ORG
           Citizen Tribune
           HILLBILLYSCABINRESTAURANT.COM
           Citizen Tribune LAKEWAYAREA.COM
           Citizen Tribune
           LAKEWAYAREACHURCHES.COM
           Citizen Tribune LAKEWAYCLASSIFIEDS.COM
           Citizen Tribune
           LAKEWAYHOMESANDMORE.COM
           Citizen Tribune LAKEWAYNEWS.COM
           Citizen Tribune LAKEWAYREGION.COM
           Citizen Tribune LAKEWAYWHEELS.COM
           Citizen Tribune
           LITTLEDUTCHRESTAURANT.COM
           Citizen Tribune
           MORRISTOWNNEWSPAPER.COM
           Citizen Tribune MORRISTOWNTN.COM
           Citizen Tribune MORRISTOWNTN.NET
           Citizen Tribune NEWSPAPER-ARCHIVES.COM
           Citizen Tribune THECITIZENTRIBUNE.COM
           Citizen Tribune
           THEMEDICALDIRECTORY.COM
           Citizen Tribune TJCCAASPORTS.COM
           Citizen Tribune TROJANARMY.ORG
           Citizen Tribune - SMMP
           SMOKEYMOUNTAINMARKET.COM                                                         $0.00                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 29 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           Civil War Courier CAMPCHASE.COM
           Civil War Courier CITIZENSCOMPANION.COM
           Civil War Courier CIVILWARCOURIER.COM
           Civil War Courier
           CIVILWARMARKETPLACE.COM
           Civil War Courier LONGSTREETMUSEUM.COM
           Elk Valley Times ELKVALLEYTIMES.COM
           Elk Valley Times
           FAYETTEVILLETNNEWSPAPER.COM
           Grundy County Herald
           GRUNDYCOUNTYHERALD.COM
           Grundy County Herald
           GRUNDYCOUNTYHERALD.NET
           Grundy County Herald
           TRACYCITYNEWSPAPER.COM
           Herald Progess HERALD-PROGRESS.COM
           Herald-Chronicle HERALDCHRONICLE.COM
           Herald-Chronicle HERALD-CHRONICLE.COM
           Herald-Chronicle HERALDCHRONICLE.NET
           Herald-Chronicle PRONTOPRINTERS.NET
           Herald-Chronicle THESIGNDEPT.COM
           Herald-Chronicle
           WINCHESTERNEWSPAPER.COM
           Lakeway Printers M'town
           HAMBLENCOUNTYCHURCHES.COM
           Lakeway Printers M'town
           LAKEWAYPRINTERS.COM
           Lakeway Printers M'town
           LAKEWAYTICKETS.COM
           Lakeway Printers M'town
           MORRISTOWNTICKETS.COM
           Lakeway Printers M'town OVER-50.ORG
           Lakeway Printers M'town
           THEMEDICALDIRECTORY.NET
           Lakeway Pub M'town CTALERTS.US
           Lakeway Pub M'town
           DOCUMENT-ARCHIVES.COM
           Lakeway Pub M'town
           LAKEWAYMARKETPLACE.COM
           Lakeway Pub M'town
           LAKEWAYMARKETPLACE.NET
           Lakeway Pub M'town
           LAKEWAYMARKETPLACE.ORG
           Lakeway Pub M'town
           LAKEWAYPUBLISHERS.COM
           Lakeway Pub M'town
           LAKEWAYPUBLISHERS.NET
           Lakeway Pub M'town
           LAKEWAYPUBLISHERSINC.COM                                                         $0.00                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 30 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           Lakeway Pub M'town LWPMO.COM
           Lakeway Pub M'town LWPVA.COM
           Lakeway Pub M'town MOALERTS.US
           Lakeway Pub M'town READWINK.COM
           Lakeway Pub M'town
           SHOWMESTATEAUTOS.COM
           Lakeway Pub M'town
           SHOWMESTATEAUTOS.NET
           Lakeway Pub M'town TNALERTS.US
           Lakeway Pub M'town VALERTS.US
           Lakeway Publishers, Inc.
           EWINKMAGAZINE.COM
           Lakeway Publishers, Inc. HAMBLENVETS.ORG
           Lakeway Publishers, Inc. USSCIRC.COM
           Lakeway Publishers, Inc.
           USSCIRCULATION.COM
           LCS Customer
           AMERICANPLASTICPROFILES.COM
           LCS Customer FOPTN4.ORG
           LCS Customer FREEDOMLAKEWAY.COM
           LCS Customer GUTTERSANDMORETN.COM
           LCS Customer HARMONEYECLINIC.COM
           LCS Customer
           JORDANTAYLORHOMEFURNISHINGS.COM
           LCS Customer LCS.NET
           LCS Customer
           LOGONCOMPUTERSERVICES.COM
           LCS Customer
           LOGONCOMPUTERSERVICES.NET
           LCS Customer MATSTN.ORG
           LCS Customer MWHSBAND.COM
           LCS Customer MYRCF.ORG
           LCS Customer PANTHERSPRINGSUMC.ORG
           LCS Customer STRATEINSURANCE.COM
           LCS Customer THEATREGUILDINC.ORG
           LCS Customer ULTRANETWIFI.COM
           LCS Customer ULTRANETWIFI.NET
           LCS Customer ULTRANETWIRELESS.NET
           LCS Customer WALTECHPLASTICS.COM
           LCS Customer GUTTERSANDMORETN.NET
           LCS Customer MH-HUMANESOCIETY.COM
           LCS Customer - WCRK/WMTN
           COUNTRYLEGENDS933.COM
           LCS Customer Donation
           ALPSADULTDAYSERVICES.COM
           LCS Customer Donation
           FUMCMORRISTOWN.ORG
           LCS Customer Grace Baker
           GRACEBAKER.NET                                                                   $0.00                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 31 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           LCS Customer Volunteer Blind
           OPPORTUNITYEAST.ORG
           LCS Customer(Non-Profit) AMERLEGP52.ORG
           Manchester Times
           MANCHESTERNEWSPAPER.COM
           Manchester Times MANCHESTERTIMES.COM
           Moore County News
           THEMOORECOUNTYNEWS.COM
           Northern Neck News
           NORTHERNNECKFREEPRESS.CO
           Northern Neck News
           NORTHERNNECKFREEPRESS.COM
           Northern Neck News
           NORTHERNNECKFREEPRESS.NET
           Northern Neck News
           NORTHERNNECKFREEPRESS.ORG
           Northern Neck News
           NORTHERNNECKNEWS.COM
           Northern Neck News
           NORTHERNNECKNEWS.NET
           Northern Neck News
           NORTHERNNECKNEWSPAPERS.COM
           Northern Neck News
           NORTHERNNECKNEWSPAPERS.NET
           Northern Neck News
           OLDDOMINIONBUSINESSFINDER.COM
           Northern Neck News
           OLDDOMINIONBUSINESSFINDER.NET
           Northumberland Echo
           NORTHUMBERLANDECHO.COM
           Northumberland Echo
           NORTHUMBERLANDECHO.NET
           Tri-Lake Ledger TRILAKELEDGER.COM
           Tri-Lake Ledger TRI-LAKELEDGER.COM
           Tullahoma News
           AUTOADVANTAGE-MIDTN.COM
           Tullahoma News BIGDEALMIDTENN.COM
           Tullahoma News FACTFINDER-TN.COM
           Tullahoma News FUNLANDER.COM
           Tullahoma News HIGHLANDRIM.NET
           Tullahoma News MIDDLETENNESSEE.COM
           Tullahoma News
           MIDDLETENNESSEENEWS.COM
           Tullahoma News MIDTENNAUTO.COM
           Tullahoma News MIDTENNAUTO.NET
           Tullahoma News MIDTENNBUSINESS.COM
           Tullahoma News MID-TENNHOMES.COM
           Tullahoma News RIDGERUNNERTN.COM
           Tullahoma News SUNDAY-NEWS.NET
           Tullahoma News TEMPO-TN.COM                                                      $0.00                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                     Desc
                                                              Main Document    Page 32 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

            Tullahoma News TENNADS.COM
            Tullahoma News TULLAHOMANEWS.COM
            Tullahoma News
            TULLAHOMANEWSPAPER.COM
            Tullahoma News
            TULLAHOMANEWSPAPER.NET
            WCRK COUNTRYLEGENDS1300.COM
            WCRK MORRISTOWNRADIO.COM
            WCRK WCRK.COM
            West Mooreland News
            WESTMORELANDCO.NET
            West Mooreland News
            WESTMORELANDNEWS.NET
            WMTN WMTNRADIO.COM                                                              $0.00                                       Unknown



 62.        Licenses, franchises, and royalties
            Custom Developed Software: Universal
            Subscription System; Point of Sales/CC
            Processing/Reporting; Management
            Report/Citrix Charts (perpetual license)

            Developed and own but never copyrighted                                         $0.00                                       Unknown


            Signs First
            (Franchised under the Winchester Hearald
            Chronicle)                                                                  $2,953.49    N/A                              $15,000.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            1609 W 1st North St.
            Morristown, TN 37815

            (LWP, Inc.) building                                                      $46,797.82     N/A                                Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                      $15,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                             Desc
                                                              Main Document    Page 33 of 167
 Debtor         Lakeway Publishers, Inc.                                                      Case number (If known)
                Name


        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                    Current value of
                                                                                                                                    debtor's interest


 71.       Notes receivable
           Description (include name of obligor)
                                                                              94,561.00 -                                  0.00 =
           WMTN/WCRK                                                  Total face amount     doubtful or uncollectible amount                  $94,561.00


                                                                              44,192.00 -                                  0.00 =
           Cannon Courier                                             Total face amount     doubtful or uncollectible amount                  $44,192.00


                                                                            141,666.67 -                                   0.00 =
           DR Media Group                                             Total face amount     doubtful or uncollectible amount                 $141,666.67



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)
           Federal Tax Return:
           TN & VA portion of EIN XX-XXXXXXX                                                    Tax year 2018                              $2,352,293.00


           Federal tax refund
           (Consolidated to include MO)                                                         Tax year 2018                              $6,774,630.00



 73.       Interests in insurance policies or annuities
           Craig Terry:
           Prudential #75 826 027
           Face amount: $250,000                                                                                                             $243,147.67


           Craig Terry:
           Prudential #62 473 965
           Face amount: $100,000                                                                                                             $135,551.97


           Don Cunningham:
           Prudential #62 230 660
           Face amount: $250,000                                                                                                             $213,097.35


           Jeff Fishman:
           State Mutual #196239
           Face amount: $500,000                                                                                                             $213,097.35


           Jeff Fishman:
           Principal #6093164
           Face amount: $950,000                                                                                                           $1,050,000.00


           Mike Fishman:
           State Mutual #211282
           Face amount: $581,146                                                                                                             $295,214.59




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17           Desc
                                                              Main Document    Page 34 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

           Mike Fishman:
           Lincoln Financial #JP5242362
           Face amount: $700,000                                                                                          $175,800.37


           R. Jack Fishman:
           Prudential #75 788 544
           Face amount: $100,000                                                                                          $134,044.21


           R. Jack Fishman:
           Prudential #39 565 323
           Face amount: $200,000                                                                                          $497,262.00


           R. Jack Fishman:
           Prudential #35 267 776
           Face amount: $100,000                                                                                          $439,472.41


           R. Jack Fishman:
           Prudential #39 720 306
           Face amount: $400,000                                                                                          $167,808.78



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Lakeway Publishers of Florida, Inc. d/b/a Sun
           Publications of Forida v. Merchant's Coupon Exchange,
           Inc. and Yvonne Davis: Case No. 2017CA000822000000
           in the Polk County Circuit Court                                                                                $132,956.43
           Nature of claim          Civil Ligitation
           Amount requested                         $132,956.43



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property
           Lakeway Publisher's, Inc. non-qualified retirement
           Tophat Retirement Plan                                                                                             Unknown



 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Miscellaneous expensed assets for all DBA's

           Method: NBV                                                                                                     $286,424.44


           Timeshare - Island One Resorts/ Plantation Cove
           Condominiums
           Unit 402, Week 17
           PCR 402/17 10607.1 700-888-010607                                                                                  Unknown




 78.       Total of Part 11.                                                                                          $13,391,220.24
           Add lines 71 through 77. Copy the total to line 90.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17         Desc
                                                              Main Document    Page 35 of 167
 Debtor         Lakeway Publishers, Inc.                                                     Case number (If known)
                Name

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                 page 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
             Case 2:19-bk-51163-MPP                                Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                                   Desc
                                                                  Main Document    Page 36 of 167
 Debtor          Lakeway Publishers, Inc.                                                                            Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $82,261.54

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                      $275.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $820,223.79

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $46,566.03

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $815,250.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $5,713,231.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                  $15,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +            $13,391,220.24

 91. Total. Add lines 80 through 90 for each column                                                       $15,170,796.60             + 91b.            $5,713,231.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $20,884,027.60




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                         Desc
                                                              Main Document    Page 37 of 167
 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Craig Enterprises                              Describe debtor's property that is subject to a lien                   $12,000.00                      $0.00
       Creditor's Name                                Moore County News
       5450 Circle Church Dr.
       Attn: Terry Craig
       Leesburg, FL 34748
       Creditor's mailing address                     Describe the lien
                                                      Promissory Note
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       Moore Co. News (lease to
       own)
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Pinnacle Bank                                  Describe debtor's property that is subject to a lien               $3,939,310.21             $1,329,744.00
       Creditor's Name                                1608-1619 W 1st North St.
                                                      Morristown, TN 37814
       1111 N. Northshore Dr.,
       Ste. S-800                                     (CT)
       Ste. 130                                       Office building
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                            Desc
                                                              Main Document    Page 38 of 167
 Debtor       Lakeway Publishers, Inc.                                                                 Case number (if know)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     $0.00    $235,000.00
       Creditor's Name                                1619 W 1st North St.
                                                      Morristown, TN 37814

       1111 N. Northshore Dr.,                        (CT, LCS & Civil War Publications)
       Ste. S-800                                     Office building
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     $0.00    $714,910.00
       Creditor's Name                                1611 W Andrew Johnson Hwy
                                                      Morristown, TN 37814

       1111 N. Northshore Dr.,                        (LCS)
       Ste. S-800                                     Office/Retail building
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     $0.00   $1,900,000.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                          Desc
                                                              Main Document    Page 39 of 167
 Debtor       Lakeway Publishers, Inc.                                                                 Case number (if know)
              Name

       Creditor's Name                                505 Lakeway Place
                                                      Tullahoma, TN 37388

       1111 N. Northshore Dr.,                        (TN)
       Ste. S-800                                     Office/Warehouse
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     $0.00   $73,517.00
       Creditor's Name                                418 N Elk St.
                                                      Fayettteville, TN 3344

       1111 N. Northshore Dr.,                        (EVT)
       Ste. S-800                                     Office building
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     $0.00   $75,000.00
       Creditor's Name                                65 Oak Street
                                                      Tracy City, TN 37387

       1111 N. Northshore Dr.,                        (GCH)
       Ste. S-800                                     Office building
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                          Desc
                                                              Main Document    Page 40 of 167
 Debtor       Lakeway Publishers, Inc.                                                                 Case number (if know)
              Name

       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     $0.00   $660,060.00
       Creditor's Name                                906 Dinah Shore Blvd.
                                                      Winchester, TN 37398

       1111 N. Northshore Dr.,                        (WHC)
       Ste. S-800                                     Office Building
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     $0.00   $335,000.00
       Creditor's Name                                132 Court St.
                                                      Warsaw, VA 22572

       1111 N. Northshore Dr.,                        (NNN, NE & WN)
       Ste. S-800                                     Office building
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                              Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                               Desc
                                                               Main Document    Page 41 of 167
 Debtor       Lakeway Publishers, Inc.                                                                 Case number (if know)
              Name

 2.1
 0     Pinnacle Bank                                  Describe debtor's property that is subject to a lien                           $0.00   $390,000.00
       Creditor's Name                                89 Rescue Lane
                                                      Loisa, VA 23093

       1111 N. Northshore Dr.,                        (TCV)
       Ste. S-800                                     Office building
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5723
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     Pinnacle Bank                                  Describe debtor's property that is subject to a lien                 $1,785,000.00            $0.00
       Creditor's Name                                3650 West Industrial Dr.
                                                      Louisiana, MO 63353
       1111 N. Northshore Dr.,
       Ste. S-800                                     Industrial
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     Pinnacle Bank                                  Describe debtor's property that is subject to a lien                     $750,000.00          $0.00
       Creditor's Name                                AR, Inventory, CV Ins.
       1111 N. Northshore Dr.,
       Ste. S-800
       Knoxville, TN 37919
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
             Case 2:19-bk-51163-MPP                            Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                       Desc
                                                              Main Document    Page 42 of 167
 Debtor       Lakeway Publishers, Inc.                                                                 Case number (if know)
              Name

                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        5722
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1
 3      Pinnacle Bank                                 Describe debtor's property that is subject to a lien                     $954,564.68                  $0.00
        Creditor's Name                               Equipment and building at (PJP)
        1111 N. Northshore Dr.,                       3650 W Industrial Dr.
        Ste. S-800                                    Louisiana, MO 63353
        Knoxville, TN 37919
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2001
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $7,440,874.8
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         9

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 2:19-bk-51163-MPP                            Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                           Desc
                                                              Main Document    Page 43 of 167
 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $37,164.84          $37,164.84
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 37941                                               Contingent
           Hartford, CT 06176-7941                                      Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           01.24.19                                                  Payroll Taxes

           Last 4 digits of account number 4964                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $33,363.93          $33,363.93
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 37941                                               Contingent
           Hartford, CT 06176-7941                                      Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           02.07.19                                                  Payroll Taxes

           Last 4 digits of account number 4964                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   34250                               Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                       Desc
                                                              Main Document    Page 44 of 167
 Debtor       Lakeway Publishers, Inc.                                                                        Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $36,849.70    $36,849.70
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02.21.19                                                   Payroll Taxes

          Last 4 digits of account number 4964                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $32,600.17    $32,600.17
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03.07.19                                                   Payroll Taxes

          Last 4 digits of account number 4964                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $36,731.40    $36,731.40
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03.21.19                                                   Payroll Taxes

          Last 4 digits of account number 4964                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $32,605.85    $32,605.85
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          04.07.19                                                   Payroll Taxes

          Last 4 digits of account number 4964                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                       Desc
                                                              Main Document    Page 45 of 167
 Debtor       Lakeway Publishers, Inc.                                                                        Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $32,605.85    $32,605.85
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          04.21.19                                                   Payroll Taxes

          Last 4 digits of account number 4964                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $32,412.57    $32,412.57
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05.04.19                                                   Payroll Taxes

          Last 4 digits of account number 4964                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $36,285.51    $36,285.51
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05.16.19                                                   Payroll Taxes

          Last 4 digits of account number 4964                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $32,039.48    $32,039.48
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 37941                                                Contingent
          Hartford, CT 06176-7941                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05.30.19                                                   Payroll Taxes

          Last 4 digits of account number 4964                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 3 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                       Desc
                                                              Main Document    Page 46 of 167
 Debtor       Lakeway Publishers, Inc.                                                                        Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $150.00     $150.00
          Tennessee Department of Labor &                            Check all that apply.
          Workforce Development                                         Contingent
          Boiler Unit                                                   Unliquidated
          220 French Landing Dr.                                        Disputed
          Nashville, TN 37243
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Business expense
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $2,396.94    $2,396.94
          Tennessee Department of Revenue                            Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1st Quarter 2019
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $13,937.04    $0.00
          Tullahoma City Recorder                                    Check all that apply.
          Attn: Rosemary Golden                                         Contingent
          201 W Grundy St.                                              Unliquidated
          Tullahoma, TN 37388                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     505 LKWAY PL INDUSTRIAL

          Last 4 digits of account number RIAL                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $5,252.22    $5,252.22
          United States Treasury                                     Check all that apply.
          P.O. Box 806532                                               Contingent
          Cincinnati, OH 45280-6532                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1st Qtr. 2019                                              FUI Deposits

          Last 4 digits of account number 4964                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                       Desc
                                                              Main Document    Page 47 of 167
 Debtor       Lakeway Publishers, Inc.                                                                        Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $10,277.55    $0.00
          United States Treasury                                     Check all that apply.
          P.O. Box 806532                                               Contingent
          Cincinnati, OH 45280-6532                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          3rd & 4th Quarters 2018                                    FUI Deposits

          Last 4 digits of account number 4964                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $2,872.09    $2,872.09
          Virginia Department of Revenue                             Check all that apply.
          1957 Westmoreland St.                                         Contingent
          Richmond, VA 23230                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1st Quarter 2019                                           SUI Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $747.13     $747.13
          Virginia Department of Revenue                             Check all that apply.
          1957 Westmoreland St.                                         Contingent
          Richmond, VA 23230                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          01.10.19                                                   Payroll Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $698.91     $698.91
          Virginia Department of Revenue                             Check all that apply.
          1957 Westmoreland St.                                         Contingent
          Richmond, VA 23230                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          01.24.19                                                   Payroll Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 5 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                    Desc
                                                              Main Document    Page 48 of 167
 Debtor       Lakeway Publishers, Inc.                                                                        Case number (if known)
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $799.86    $799.86
          Virginia Department of Revenue                             Check all that apply.
          1957 Westmoreland St.                                         Contingent
          Richmond, VA 23230                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02.07.19                                                   Payroll Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $652.99    $652.99
          Virginia Department of Revenue                             Check all that apply.
          1957 Westmoreland St.                                         Contingent
          Richmond, VA 23230                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          02.21.19                                                   Payroll Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $709.07    $709.07
          Virginia Department of Revenue                             Check all that apply.
          1957 Westmoreland St.                                         Contingent
          Richmond, VA 23230                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03.07.19                                                   Payroll Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $655.65    $655.65
          Virginia Department of Revenue                             Check all that apply.
          1957 Westmoreland St.                                         Contingent
          Richmond, VA 23230                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          03.21.19                                                   Payroll Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 6 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                    Desc
                                                              Main Document    Page 49 of 167
 Debtor       Lakeway Publishers, Inc.                                                                        Case number (if known)
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $750.88    $750.88
          Virginia Department of Revenue                             Check all that apply.
          1957 Westmoreland St.                                         Contingent
          Richmond, VA 23230                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          04.07.19                                                   Payroll Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $750.88    $750.88
          Virginia Department of Revenue                             Check all that apply.
          1957 Westmoreland St.                                         Contingent
          Richmond, VA 23230                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          04.21.19                                                   Payroll Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $753.33    $753.33
          Virginia Department of Revenue                             Check all that apply.
          1957 Westmoreland St.                                         Contingent
          Richmond, VA 23230                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05.04.19                                                   Payroll Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $623.18    $623.18
          Virginia Department of Revenue                             Check all that apply.
          1957 Westmoreland St.                                         Contingent
          Richmond, VA 23230                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          05.16.19                                                   Payroll Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 7 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 2:19-bk-51163-MPP                            Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                                      Desc
                                                              Main Document    Page 50 of 167
 Debtor        Lakeway Publishers, Inc.                                                                       Case number (if known)
               Name

 2.27       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $791.95    $791.95
            Virginia Department of Revenue                           Check all that apply.
            1957 Westmoreland St.                                       Contingent
            Richmond, VA 23230                                          Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            05.30.19                                                 Payroll Taxes
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $1,128.90
           A-1 Equipment Rental                                                        Contingent
           335 East Morris Blvd.                                                       Unliquidated
           Morristown, TN 37813                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business expense
           Last 4 digits of account number      5916
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $1,401.24
           A-Z Office Resource                                                         Contingent
           d/b/a Evans Office Supply                                                   Unliquidated
           1600 E Andrew Johnson Hwy.                                                  Disputed
           Morristown, TN 37814
                                                                                   Basis for the claim:     Business expense
           Date(s) debt was incurred
           Last 4 digits of account number      E301                               Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           A.U. & Anna Dee Bradley                                                     Contingent
           c/o Sharon Hurley                                                           Unliquidated
           311 Getta Way                                                               Disputed
           Mocksville, NC 27028
                                                                                   Basis for the claim:     Notice Only
           Date(s) debt was incurred
           Last 4 digits of account number      Stockholder                        Is the claim subject to offset?     No       Yes


 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $26,090.80
           Accident Fund                                                               Contingent
           P.O. Box 77000                                                              Unliquidated
           Dept. 77125                                                                 Disputed
           Detroit, MI 48277-0125
                                                                                   Basis for the claim:     Business expense
           Date(s) debt was incurred
           Last 4 digits of account number      0201                               Is the claim subject to offset?     No       Yes


 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $6,565.25
           Acme Printing Company                                                       Contingent
           1100 East Main Street                                                       Unliquidated
           Morristown, TN 37814                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 8 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 51 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $313.00
          Adrian Hale Pest Control                                              Contingent
          5476 St. Paul Rd.                                                     Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account
          number 1484,1485,1486,2776                                         Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Advanced Plastics, Inc.                                               Contingent
          7360 Cockrill Bend Blvd.                                              Unliquidated
          Nashville, TN 37209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,495.24
          Advanced Publishing Technology                                        Contingent
          123 S. Victory Blvd.                                                  Unliquidated
          Burbank, CA 91502-2347                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       Falcon SW
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Algie L. Christian, Trustee                                           Contingent
          for Whitney C. Christian                                              Unliquidated
          1016 Lookout Dr.                                                      Disputed
          Morristown, TN 37814
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Alice Gerson Goldfarb                                                 Contingent
          11 Brown Court                                                        Unliquidated
          Livingston, NJ 07039                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Alice Sutherland Pryor                                                Contingent
          1421 Laurel Hill Circle                                               Unliquidated
          Jefferson City, TN 37760                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $739.25
          Alliance for Audited Media                                            Contingent
          P.O. Box 74008818                                                     Unliquidated
          Chicago, IL 60674-8818                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       4390
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 52 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,243.26
          American Express                                                      Contingent
          PO Box 650448                                                         Unliquidated
          Dallas, TX 75265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases (R. Fishman)
          Last 4 digits of account number       3007
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          American Paper & Twine                                                Contingent
          7400 Cockrill Bend Blvd.                                              Unliquidated
          Nashville, TN 37209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,635.34
          AMG Parade                                                            Contingent
          P.O. Box 306106                                                       Unliquidated
          Nashville, TN 37230-6106                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0444,0010
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.49
          Andrew Johnson Bank                                                   Contingent
          435 West 1st North Street                                             Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number       9012
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,305.71
          Andrews McMeel Syndication                                            Contingent
          P.O. Box 843345                                                       Unliquidated
          Kansas City, MO 64184-3345                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       3487
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Angela Stacy                                                          Contingent
          705 Oak Street                                                        Unliquidated
          Manchester, TN 37355                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Bond Refund
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Animatron, Inc.                                                       Contingent
          2 Seaport Ln., Ste. 8C                                                Unliquidated
          Boston, MA 02210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 53 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Anne P. Sims                                                          Contingent
          P.O. Box 1005                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Appalachian Electric Co-op                                            Contingent
          PO Box 710                                                            Unliquidated
          Jefferson City, TN 37760                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Associated Bag Company                                                Contingent
          P.O. Box 3036                                                         Unliquidated
          Milwaukee, WI 53201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,895.53
          Associated Press Broadcast                                            Contingent
          P.O. Box 414212                                                       Unliquidated
          Boston, MA 02241-4212                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       0041
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $589.63
          AT&T                                                                  Contingent
          P.O. Box 105503                                                       Unliquidated
          Atlanta, GA 30348-5503                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       4284
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AT&T                                                                  Contingent
          PO Box 105262                                                         Unliquidated
          Atlanta, GA 30348                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AT&T                                                                  Contingent
          P.O. Box 5019                                                         Unliquidated
          Carol Stream, IL 60197-5019                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 54 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AT&T                                                                  Contingent
          Direct TV                                                             Unliquidated
          2250 East Imperial Hwy., N368                                         Disputed
          El Segundo, CA 90245
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AT&T U-Verse                                                          Contingent
          P.O. Box 5014                                                         Unliquidated
          Carol Stream, IL 60197-5014                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,869.83
          Athens Paper Company                                                  Contingent
          P.O. Box 291329                                                       Unliquidated
          Nashville, TN 37229-1329                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       0517
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Athlon Media Group                                                    Contingent
          75 Remittance Dr., #1211                                              Unliquidated
          Chicago, IL 60675-1211                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Atlantic Broadband                                                    Contingent
          P.O. Box 371801                                                       Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103.57
          Atmos Energy Corp.                                                    Contingent
          P.O. Box 790311                                                       Unliquidated
          Saint Louis, MO 63179                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       5571
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AVW, Inc.                                                             Contingent
          d/b/a Max Pro                                                         Unliquidated
          P.O. Box 9962                                                         Disputed
          Fort Lauderdale, FL 33310
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 55 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $94.39
          Bagwell Document Solution                                             Contingent
          618 Elm St.                                                           Unliquidated
          Shelbyville, TN 37160                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       E001
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Bank of America                                                       Contingent
          PO Box 15019                                                          Unliquidated
          Wilmington, DE 19850                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Bank of America Business Card                                         Contingent
          P.O. Box 15796                                                        Unliquidated
          Wilmington, DE 19886-5796                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Bankcard Center                                                       Contingent
          P.O. Box 385                                                          Unliquidated
          Memphis, TN 38101                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Barbara B. Thompson                                                   Contingent
          1025 walters Drive                                                    Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Barbara Gilliam Thomas                                                Contingent
          768 Graves-Delozier Rd.                                               Unliquidated
          Seymour, TN 37865                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          BB&T Commercial Equipment Capital                                     Contingent
          Attn: Accounts Receivable                                             Unliquidated
          P.O. Box 896534                                                       Disputed
          Charlotte, NC 28289
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 56 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ben E. DAvis                                                          Contingent
          (Deceased)                                                            Unliquidated
          7400 St. Clair Rd.                                                    Disputed
          Whitesburg, TN 37891
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $660.17
          Berney Office Solution                                                Contingent
          P.O. Box 932893                                                       Unliquidated
          Atlanta, GA 31193-2893                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       B550
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Betty G. Minsk                                                        Contingent
          1150 Coronet Court, NE                                                Unliquidated
          Atlanta, GA 30329                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $216.37
          Betty Howard                                                          Contingent
          1021 Rhett Circle                                                     Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred June 2019
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account
          number Medicare Supplement                                         Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.00
          Betty Lamb                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      June 2019                              Disputed
          Last 4 digits of account
                                                                             Basis for the claim:    Business expense
          number Medicare Supplement
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Betty Shuck                                                           Contingent
          1462 WHiteside Dr.                                                    Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Beulah Clarkson                                                       Contingent
          1320 Secretariat Dr.                                                  Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 57 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $147.96
          Beyond Private Label                                                  Contingent
          W237N2920 Woodgate Rd., Ste. 300                                      Unliquidated
          Pewaukee, WI 53072                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          BH Media Publishing Solutions                                         Contingent
          P.O. Box 26087                                                        Unliquidated
          Richmond, VA 23260                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Big Orange Electric                                                   Contingent
          c/o Steven A. Ricker                                                  Unliquidated
          2035 Brights Pike                                                     Disputed
          Morristown, TN 37814
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          BlueCross BlueShield                                                  Contingent
          P.O. Box 6349                                                         Unliquidated
          Carol Stream, IL 60197-6349                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,509.36
          BlueCross BlueShield of TN                                            Contingent
          Group Receipts Dept.                                                  Unliquidated
          P.O. Box 6539                                                         Disputed
          Carol Stream, IL 60197-6539
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number       0001,0099                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $137.92
          Bobbie Ball                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      June (2018??)                          Disputed
          Last 4 digits of account
                                                                             Basis for the claim:    Business expense
          number Medicare Supplement
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Brian Keith West                                                      Contingent
          2904 Laurel St.                                                       Unliquidated
          Vicksburg, MS 39180                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 58 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Britt Monk                                                            Contingent
          925 Dalton Circle                                                     Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Burnett Dobson & Pinchak                                              Contingent
          711 Cherry St., Ste. 200                                              Unliquidated
          Chattanooga, TN 37402                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          C.B. Holt                                                             Contingent
          174 Phyllis Dr.                                                       Unliquidated
          Bean Station, TN 37708                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Camera Castle                                                         Contingent
          201 East Main St.                                                     Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CDW Computer Centers                                                  Contingent
          P.O. Box 75723                                                        Unliquidated
          Chicago, IL 60675                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $260.00
          Century Fire Protection                                               Contingent
          2450 Satellite Blvd.                                                  Unliquidated
          Duluth, GA 30096                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       396V
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,043.77
          Century Printing & Packaging                                          Contingent
          P.O. Box 2358                                                         Unliquidated
          Greer, SC 29652                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 59 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,097.06
          Certified Laboratories (MANTEK)                                       Contingent
          23261 Network Place                                                   Unliquidated
          Chicago, IL 60673-1232                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       5563
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $490.00
          Chapel Hill Manufacturing Co.                                         Contingent
          P.O. Box 208                                                          Unliquidated
          Oreland, PA 19075-1597                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Chapter 13 Standing Trustee                                           Contingent
          P.O. Box 511                                                          Unliquidated
          Chattanooga, TN 37401                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Charles E. Sons                                                       Contingent
          157 Brandi Way                                                        Unliquidated
          Winchester, TN 37398                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Charles L. Burrus                                                     Contingent
          919 Ashbrooke Way                                                     Unliquidated
          Knoxville, TN 37923                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Charles Michael Hodge                                                 Contingent
          1710 Morningside Dr.                                                  Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Charter Communications                                                Contingent
          P.O. Box 742613                                                       Unliquidated
          Cincinnati, OH 45274-2613                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 60 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Chase Platinum Visa                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number       ??                           Basis for the claim:    Credit card purchases
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Christopher P. Demers                                                 Contingent
          1745 Catalpa Ln.                                                      Unliquidated
          Reno, NV 89511                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cintas Corp.                                                          Contingent
          P.O. Box 631025                                                       Unliquidated
          Cincinnati, OH 45263                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          Citizen Tribune                                                       Contingent
          1609 W. 1st North St.                                                 Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account
          number PIA COMP SUBSCRIPTIONS                                      Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33.42
          Citizens Tri-County Bank                                              Contingent
          201 N Jackson St.                                                     Unliquidated
          Tullahoma, TN 37388                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       ??
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Fayetteville                                                  Contingent
          Property Tax Office                                                   Unliquidated
          110 Elk Avenue S.                                                     Disputed
          Fayetteville, TN 37334
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Manchester                                                    Contingent
          200 West Fort St.                                                     Unliquidated
          Manchester, TN 37355                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 61 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,500.00
          City of Morristown                                                    Contingent
          P.O. Box 1654                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       0838
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of Tullahoma                                                     Contingent
          P.O. Box 807                                                          Unliquidated
          Tullahoma, TN 37388                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.25
          Coffee County Clerk                                                   Contingent
          1327 McArthur St., #1                                                 Unliquidated
          Manchester, TN 37355                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       7590
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $65.00
          Coffee County Register of Deeds                                       Contingent
          1341 McArthur St., #2                                                 Unliquidated
          Manchester, TN 37355                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       2019
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,806.00
          Coffee County Trustee                                                 Contingent
          1341 McArthur St., #1                                                 Unliquidated
          Manchester, TN 37355                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Colonial Beach Postmaster                                             Contingent
          1000 Dwight                                                           Unliquidated
          Colonial Beach, VA 22443                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Comcast Communications                                                Contingent
          P.O. Box 3005                                                         Unliquidated
          Southeastern, PA 19398                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 62 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Comcast, Inc.                                                         Contingent
          PO Box 105184                                                         Unliquidated
          Atlanta, GA 30348-5184                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Communication Resources, Inc.                                         Contingent
          P.O. Box 22145                                                        Unliquidated
          Chattanooga, TN 37422                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Community Creations, Inc.                                             Contingent
          P.O. Box 307241                                                       Unliquidated
          Columbus, OH 43230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Consolidated Plastics Co.                                             Contingent
          4700 Prosper Dr.                                                      Unliquidated
          Stow, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Contemporary Energy Solutions                                         Contingent
          621 Plainfield Rd., Ste. 310                                          Unliquidated
          Willowbrook, IL 60527                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,097.01
          Corning Publishing Co., Inc.                                          Contingent
          810 N. Missouri Ave.                                                  Unliquidated
          Corning, AR 72422                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       N005
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          County of Louisa                                                      Contingent
          Attn: Amanda Reidelbach                                               Unliquidated
          P.O. Box 160                                                          Disputed
          Louisa, VA 23093
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 63 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          County of Northumberland                                              Contingent
          Attn: Ellen Kirby, Treasurer                                          Unliquidated
          P.O. Box 297                                                          Disputed
          Heathsville, VA 22473
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Craine, Thompson & Jones, PC                                          Contingent
          P.O. Box 1779                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $757.24
          Creators Syndicate                                                    Contingent
          737 3rd St.                                                           Unliquidated
          Hermosa Beach, CA 90254                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       0132
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,760.15
          Crown Castle South, LLC                                               Contingent
          P.O. Box 301334                                                       Unliquidated
          Dallas, TX 75303-1334                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       9239
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CSI Telecommunications                                                Contingent
          18161 Edison Ave., Ste. D                                             Unliquidated
          Chesterfield, MO 63005                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $303.00
          CWR Digital                                                           Contingent
          630 Bent Creek Dr.                                                    Unliquidated
          Evans, GA 30809                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cynthia H. Shoun                                                      Contingent
          3105 Hampton Circle                                                   Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 64 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Daniel Kemp Newman                                                    Contingent
          3760 Stacy Ave.                                                       Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Datavision, Inc.                                                      Contingent
          3018 Knollwood Dr.                                                    Unliquidated
          Cameron Park, CA 95682                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Debra Suzanne Sexton                                                  Contingent
          624 Lilac Street                                                      Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,449.49
          Dell Marketing, L.P.                                                  Contingent
          c/o Dell USA, L.P.                                                    Unliquidated
          P.O. Box 534118                                                       Disputed
          Atlanta, GA 30353-4118
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number       9649                         Is the claim subject to offset?     No       Yes


 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3.50
          Dependable Laundry                                                    Contingent
          71 N. Industrial Dr.                                                  Unliquidated
          Coalmont, TN 37313                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          DFS                                                                   Contingent
          P.O. Box 88042                                                        Unliquidated
          Chicago, IL 60680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Dish Network                                                          Contingent
          Dept. 0063                                                            Unliquidated
          P.O. Box 94063                                                        Disputed
          Palatine, IL 60094
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 65 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Diversified Computer Supplies, Inc.                                   Contingent
          4435 Concourse Dr.                                                    Unliquidated
          Ann Arbor, MI 48108                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Dominion Virginia Power                                               Contingent
          P.O. Box 26543                                                        Unliquidated
          Richmond, VA 23290-0001                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Donald B. Oakley                                                      Contingent
          7513 Sherwood Dr.                                                     Unliquidated
          Knoxville, TN 37919                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,000.00
          Donald Dees                                                           Contingent
          200 Seven Oaks Dr.                                                    Unliquidated
          Knoxville, TN 37922                                                   Disputed
          Date(s) debt was incurred      Maturity date 10.31.19              Basis for the claim:    Investor Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Douglas Keith Sexton                                                  Contingent
          1813 Amarillo Ln.                                                     Unliquidated
          Knoxville, TN 37922                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Doyle M. Wallace                                                      Contingent
          P.O. Box 687                                                          Unliquidated
          Morristown, TN 37815                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Dr. Dale Allen                                                        Contingent
          P.O. Box 555                                                          Unliquidated
           TN 37800                                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 66 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Dr. Donald Dees                                                       Contingent
          200 Seven Oaks Dr.                                                    Unliquidated
          Knoxville, TN 37922                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Dr. O.L. Merritt                                                      Contingent
          2264 Cambridge Dr.                                                    Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Dr. Truiet H. Pierce                                                  Contingent
          P.O. Box 37                                                           Unliquidated
          Sneedville, TN 37869                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Dr. William Rooney                                                    Contingent
          451 South Jackson St.                                                 Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Duck River Electric                                                   Contingent
          P.O. Box 179                                                          Unliquidated
          Lynchburg, TN 37352                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Duke Oil Company                                                      Contingent
          P.O. Box 250                                                          Unliquidated
          Mineral, VA 23117                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,325.00
          Dyal S. Lawncare                                                      Contingent
          613 Cindy Court                                                       Unliquidated
          Whitesburg, TN 37891                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       8425
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 67 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,413.80
          East Coast Risk Management                                            Contingent
          40 Lincoln Way, Ste. 201                                              Unliquidated
          North Huntington, PA 15642                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $860.48
          East Tennessee PBS                                                    Contingent
          1611 E Magnolia Ave.                                                  Unliquidated
          Knoxville, TN 37917-7825                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Elk River Public Utility District                                     Contingent
          P.O. Box 179                                                          Unliquidated
          Lynchburg, TN 37352                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ennis, Inc.                                                           Contingent
          P.O. Box 841741                                                       Unliquidated
          Dallas, TX 75284                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Fastenal                                                              Contingent
          PO Box 978                                                            Unliquidated
          Winona, MN 55987                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $165.27
          Faye's Office Supply                                                  Contingent
          105 Byrd Street                                                       Unliquidated
          Orange, VA 22960                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       2701
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $120.00
          Fayetteville Lions Club                                               Contingent
          c/o Ted Wright                                                        Unliquidated
          P.O. Box 217                                                          Disputed
          Fayetteville, TN 37334
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 68 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.00
          Fayetteville Rotary Club                                              Contingent
          P.O. Box 72                                                           Unliquidated
          Fayetteville, TN 37334                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          FedEx                                                                 Contingent
          P.O. Box 660481                                                       Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $124.02
          First Impression Printing                                             Contingent
          P.O. Box 1624                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Foster Arnett, Jr.                                                    Contingent
          1236 Forest Brook Rd.                                                 Unliquidated
          Knoxville, TN 37919                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Frank & Nancy Holder                                                  Contingent
          1824 Country Club Drive                                               Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Frank Holder                                                          Contingent
          (Deceased)                                                            Unliquidated
          1824 Country Club Dr.                                                 Disputed
          Morristown, TN 37814
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $520.00
          Franklin County Chamber of Commerce                                   Contingent
          44 Chamber Way                                                        Unliquidated
          Winchester, TN 37398                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Sponsorship
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 69 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Franklin County Clerk                                                 Contingent
          1 S. Jefferson St.                                                    Unliquidated
          Winchester, TN 37398                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Franklin County Solid Waste                                           Contingent
          P.O. Box 518                                                          Unliquidated
          Winchester, TN 37398                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Franklin County Trustee                                               Contingent
          P.O. Box 340                                                          Unliquidated
          Winchester, TN 37398                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,326.75
          Friends2Follow                                                        Contingent
          P.O. Box 526393                                                       Unliquidated
          Salt Lake City, UT 84152-6393                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $366.36
          Fullerton's Refrigeration                                             Contingent
          102 Water St.                                                         Unliquidated
          Petersburg, TN 37144                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          G&K Montgomery                                                        Contingent
          P.O. Box 677057                                                       Unliquidated
          Dallas, TX 75267                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          G&V Campbell, Inc.                                                    Contingent
          329 SE Huntington Cir.                                                Unliquidated
          Port Saint Lucie, FL 34984                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 27 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 70 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          G.O. Haggard Family
          Limited Partnership                                                   Contingent
          c/o Swanson & Cowan, LLP                                              Unliquidated
          717 W. Main St., Ste. 100                                             Disputed
          Morristown, TN 37814
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $190.20
          Gary Smith                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      June 2019                              Disputed
          Last 4 digits of account
                                                                             Basis for the claim:    Business expense
          number Medicare Supplement
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $150,000.00
          Gene Jolley                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      Maturity date 10.31.19                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Investor Note
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $714.99
          Gracenote Media Services, LLC                                         Contingent
          Lockbox 29421                                                         Unliquidated
          Chicago, IL 60673-1294                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       8123
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Grapevine Solutions                                                   Contingent
          1395 Kevin Lane                                                       Unliquidated
          Lenoir City, TN 37772                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Graphic Creations                                                     Contingent
          213 E 4th Ave.                                                        Unliquidated
          Knoxville, TN 37917                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Great Lakes Publishing, Inc.                                          Contingent
          P.O. Box 499                                                          Unliquidated
          Portland, MI 48875                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 71 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Greene Advertising Agency                                             Contingent
          P.O. Box 475                                                          Unliquidated
          Snow Hill, NC 28580                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Gregory Scott Sexton                                                  Contingent
          730 Barton Drive                                                      Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $129.00
          Gunnels Book Bindery                                                  Contingent
          662 McAllister Rd.                                                    Unliquidated
          Albertville, AL 35950                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $490.00
          Guthrie Machine                                                       Contingent
          2106 Madison St.                                                      Unliquidated
          Shelbyville, TN 37160                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,000.00
          Hamblen County Department of Education                                Contingent
          210 E Morris Blvd.                                                    Unliquidated
          Morristown, TN 37813                                                  Disputed
          Date(s) debt was incurred 2018 - 2019
                                                                             Basis for the claim:    Sponsorship
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $129.67
          Harry Hill                                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      June 2019                              Disputed
          Last 4 digits of account
                                                                             Basis for the claim:    Business expense
          number Medicare Supplement
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Healthsville Postmaster                                               Contingent
          27 Monument Place                                                     Unliquidated
          Heathsville, VA 22473                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 29 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 72 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Helen Iddins Jolley                                                   Contingent
          731 W Rhoten Street                                                   Unliquidated
          Jefferson City, TN 37760                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22.00
          Heller Syndication                                                    Contingent
          Attn: Joe Heller                                                      Unliquidated
          P.O. Box 12401                                                        Disputed
          Green Bay, WI 54307
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Henry & McCord                                                        Contingent
          P.O. Box 538                                                          Unliquidated
          300 N. Jackson St.                                                    Disputed
          Tullahoma, TN 37388
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Henry Paul Beets, Jr.                                                 Contingent
          1421 Rich Circle                                                      Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Heritage Propane                                                      Contingent
          P.O. Box 371473                                                       Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hoag & Sons' Book Bindery                                             Contingent
          145 S. Main St.                                                       Unliquidated
          Eaton Rapids, MI 48827                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $54.64
          Holston Electric Co-op                                                Contingent
          P.O. Box 190                                                          Unliquidated
          Rogersville, TN 37857-0190                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       1002
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 30 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 73 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Holston Gases                                                         Contingent
          P.O. Box 127                                                          Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Howard & Marjorie Westhaver Trust                                     Contingent
          Majorie Westhaver, Executor                                           Unliquidated
          2604 King's Crown Court                                               Disputed
          Fort Myers, FL 33908
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Inland Press Association                                              Contingent
          Financial Studies Mgr.                                                Unliquidated
          701 Lee St., Ste. 925                                                 Disputed
          Des Plaines, IL 60016
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          IT Select                                                             Contingent
          P.O. Box 382220                                                       Unliquidated
          Germantown, TN 38183                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          James C. Noe                                                          Contingent
          505 Conkinnon Dr.                                                     Unliquidated
          Lenoir City, TN 37772                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          James G. Rines                                                        Contingent
          3109 Lee Drive                                                        Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          James Hallada                                                         Contingent
          5681 Browning Way                                                     Unliquidated
          Russellville, TN 37860                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 31 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 74 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          James Howard Davenport                                                Contingent
          (Deceased)                                                            Unliquidated
          P.O. box 531                                                          Disputed
          Morristown, TN 37814
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          James W. Bond & Eugenia D. Bond                                       Contingent
          900 Bond Circle                                                       Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          James W. Burnett                                                      Contingent
          Box 268                                                               Unliquidated
          Jamestown, TN 38556                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Jane H. Strate Hopson                                                 Contingent
          1334 Hodge Ct.                                                        Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $54.56
          Jason Conway                                                          Contingent
          2233 Kidwell Ridge Rd.                                                Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,000.00
          Jean Coffman                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      Maturity date 10.31.19                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Investor Note
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          Jefferson County Chamber of Commerce                                  Contingent
          P.O. Box 890                                                          Unliquidated
          Dandridge, TN 37725                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 32 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 75 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Jeffrey Jay West                                                      Contingent
          1319 Baum St.                                                         Unliquidated
          Vicksburg, MS 39180                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Joe F. Taylor                                                         Contingent
          800 E. 2nd North St.                                                  Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          John & Megan Maple                                                    Contingent
          P.O. Box 275                                                          Unliquidated
          Dandridge, TN 37725                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          John F. Clawson                                                       Contingent
          1919 Morningside Dr.                                                  Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          John Gregory Spain                                                    Contingent
          1204 Ridgecrest St.                                                   Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          John Johnson                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      Maturity date 10.31.19                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Investor Note
                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          John Lecroy                                                           Contingent
          1316 Judy Reagan Lane                                                 Unliquidated
          Knoxville, TN 37931                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 33 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 76 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          John R. Johnson                                                       Contingent
          175 Fincastle Ct.                                                     Unliquidated
          Daleville, VA 24083                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          John St. Clair Photography                                            Contingent
          151 Circle Dr.                                                        Unliquidated
          Manchester, TN 37355                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Joseph D. Bryant                                                      Contingent
          P.O. Box 550                                                          Unliquidated
          Wallace, NC 28466                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          JTF                                                                   Contingent
          5568 General Washington Dr., Ste. A203                                Unliquidated
          Alexandria, VA 22312                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Judy M. Couch                                                         Contingent
          1308 W. Lakeview Dr.                                                  Unliquidated
          Johnson City, TN 37601                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $196.71
          Judy Martin                                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      June 2019                              Disputed
          Last 4 digits of account
                                                                             Basis for the claim:    Business expense
          number Medicare Supplement
                                                                             Is the claim subject to offset?     No       Yes

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Judythe K. Smith                                                      Contingent
          1709 15th North                                                       Unliquidated
          Texas City, TX 77590                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 34 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 77 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Jumpstart Publishing                                                  Contingent
          d/b/a Fox Print Services                                              Unliquidated
          P.O. Box 8                                                            Disputed
          Mandeville, LA 70470
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Justin Demers                                                         Contingent
          2515 Sidewinder Dr.                                                   Unliquidated
          Park City, UT 84060                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $537.49
          K&S Awards                                                            Contingent
          510 Country Club Dr.                                                  Unliquidated
          Tullahoma, TN 37388                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Karl Kroijer                                                          Contingent
          4237 Headsail Dr.                                                     Unliquidated
          New Port Richey, FL 34652                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Kathryne Bible                                                        Contingent
          P.O. Box 1612                                                         Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Kathy Sotelo                                                          Contingent
          5524 Old Hwy. 160                                                     Unliquidated
          Morristown, TN 37813                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Keister-Williams Newspaper Services, Inc                              Contingent
          P.O. Box 8187                                                         Unliquidated
          Charlottesville, VA 22906                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 35 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 78 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Keith D. Rugel                                                        Contingent
          792 E Broadway Blvd.                                                  Unliquidated
          Jefferson City, TN 37760                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Keith Purkey                                                          Contingent
          P.O. Box 1005                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,013.42
          King Features Syndicate                                               Contingent
          P.O. Box 90007                                                        Unliquidated
          Prescott, AZ 86304-9007                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          King Printing Solutions                                               Contingent
          P.O. Box 1467                                                         Unliquidated
          New Tazewell, TN 37824                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $557.13
          Kingsport Imaging Systems, Inc.                                       Contingent
          200 E Market St.                                                      Unliquidated
          Kingsport, TN 37660                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $418.00
          Kiwanis Club of Morristown                                            Contingent
          P.O. Box 1002                                                         Unliquidated
          Morristown, TN 37816-1002                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Laura Anne Maden,                                                     Contingent
          Jim & Elizabeth Maden, Jr.                                            Unliquidated
          803 Edgewood Ct.                                                      Disputed
          Franklin, TN 37064
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 36 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 79 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $335.00
          Lawrence Nee                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      June 2019                              Disputed
          Last 4 digits of account
                                                                             Basis for the claim:    Business expense
          number Medicare Supplement
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          Lee Huguenard                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      June 2019                              Disputed
          Last 4 digits of account
                                                                             Basis for the claim:    Business expense
          number Medicare Supplement
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,613.15
          Legacy.com Inc.                                                       Contingent
          230 W. Monroe, Ste. 400                                               Unliquidated
          Chicago, IL 60606                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200.00
          Lincoln County Chamber of Comerce                                     Contingent
          P.O. Box 515                                                          Unliquidated
          Fayetteville, TN 37334                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Sponsorship
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Lincoln County Clerk                                                  Contingent
          112 Main St. South, Ste. 102                                          Unliquidated
          Fayetteville, TN 37334                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22.17
          Lincoln County Vending                                                Contingent
          605 Green Street                                                      Unliquidated
          Fayetteville, TN 37334                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,867.87
          Lincoln National Life Ins. Co.                                        Contingent
          1300 South Clinton St.                                                Unliquidated
          Philadelphia, PA 19170-0439                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       2362
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 37 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 80 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Linda C. Lampkin                                                      Contingent
          2638 Vista Dr.                                                        Unliquidated
          Talbott, TN 37877                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Local Media Association                                               Contingent
          P.O. Box 84042                                                        Unliquidated
          Chicago, IL 60689                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Logicnow, Ltd.                                                        Contingent
          P.O. Box 28720                                                        Unliquidated
          New York, NY 10087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Lois S. Garner                                                        Contingent
          1521 Dougherty Dr.                                                    Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $135.67
          Lonas Dalton                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      June 2019                              Disputed
          Last 4 digits of account
                                                                             Basis for the claim:    Business expense
          number Medicare Supplement
                                                                             Is the claim subject to offset?     No       Yes

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Louisa County Circuit Court                                           Contingent
          Clerk's Office                                                        Unliquidated
          P.O. Box 37                                                           Disputed
          Louisa, VA 23093
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Louisa County Water Authority                                         Contingent
          P.O. Box 9                                                            Unliquidated
          Louisa, VA 23093                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 38 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 81 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Louisa Postmaster                                                     Contingent
          Periodical Postage                                                    Unliquidated
          NEED ADDRESS                                                          Disputed
          Louisa, VA 23093
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Lydia Alice Hook Niewoehner                                           Contingent
          174 Big Island Trail                                                  Unliquidated
          Ponte Vedra, FL 32081                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Manchester Coffee County Conference Ctr.                              Contingent
          147 Hospitality Blvd.                                                 Unliquidated
          Manchester, TN 37355                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $56.00
          Manchester Rotary Club                                                Contingent
          P.O. Box 575                                                          Unliquidated
          Manchester, TN 37349                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Manufacturer's News, Inc.                                             Contingent
          1633 Central St.                                                      Unliquidated
          Evanston, IL 60201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mark Anthony, William Timothy                                         Contingent
          Standifer & Glenna Sue Napier                                         Unliquidated
          1003 Lakeway Rd.                                                      Disputed
          Morristown, TN 37814
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Martha Bourlakas                                                      Contingent
          6718 Fairway Ridge Rd.                                                Unliquidated
          Roanoke, VA 24018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 39 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 82 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mary Bruce                                                            Contingent
          921 E Ellis St., Apt. #3                                              Unliquidated
          Jefferson City, TN 37760                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mary P. Burnett                                                       Contingent
          P.O. Box 1005                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Max Hime                                                              Contingent
          (Deceased)                                                            Unliquidated
          993 Dover Rd.                                                         Disputed
          Morristown, TN 37813
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          McCabe, Weisberg & Conway, LLC                                        Contingent
          123 S. Broad St., Ste. 1400                                           Unliquidated
          Philadelphia, PA 19109                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $75,000.00
          McGuffins Partners                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      Maturity date 10.31.19                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Investor Note
                                                                             Is the claim subject to offset?     No       Yes

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $375.00
          McKinney Plumbing & Electric                                          Contingent
          502 Adams St.                                                         Unliquidated
          Fayetteville, TN 37334-4914                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $891.80
          McMaster Car Supply Co.                                               Contingent
          P.O. Box 7690                                                         Unliquidated
          Chicago, IL 60680-7690                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       7100
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 40 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 83 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Melissa L. Arnett Campbell                                            Contingent
          1010 Scenic Highway                                                   Unliquidated
          Lookout Mountain, TN 37350                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,436.72
          Metro Creative Graphics                                               Contingent
          519 Eighth Avenue, 18th Floor                                         Unliquidated
          New York, NY 10018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       9829
                                                                             Is the claim subject to offset?     No       Yes

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Metro Forms, Inc.                                                     Contingent
          74 Davis Avenue                                                       Unliquidated
          Rye, NY 10580                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Meyer Plastics, LLC                                                   Contingent
          1111 N 20th Ave.                                                      Unliquidated
          Yakima, WA 98902                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $120.00
          MHH Foundation                                                        Contingent
          1621 W Morris Blvd., Ste. D                                           Unliquidated
          Morristown, TN 37813                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Sponsorship
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $333.63
          Mildred's Florist & Gifts, Inc.                                       Contingent
          2255 Sandstone Dr.                                                    Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       6587
                                                                             Is the claim subject to offset?     No       Yes

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $732.17
          Misc Vendors                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Refunds for subscriptions
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 41 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 84 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,859.80
          MitoTech, LLC                                                         Contingent
          2001 Broadway, 6th Floor                                              Unliquidated
          Riviera Beach, FL 33404                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $403.08
          Monotag Corporation, Inc.                                             Contingent
          209 South Jefferson St., Ste. 1075                                    Unliquidated
          Winchester, TN 37398                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Montross Postmaster                                                   Contingent
          15917 Kings Highway                                                   Unliquidated
          Montross, VA 22520                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,588.00
          Morristown Area Chamber of Commerce                                   Contingent
          825 W. 1st North St.                                                  Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       3781
                                                                             Is the claim subject to offset?     No       Yes

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Morristown East HS Baseball                                           Contingent
          P.O. Box 3053                                                         Unliquidated
          Morristown, TN 37814-1056                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Sponsorship
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Morristown Postmaster                                                 Contingent
          803 S Cumberland St.                                                  Unliquidated
          Morristown, TN 37813                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Morristown Utilities Commission                                       Contingent
          P.O. Box 59012                                                        Unliquidated
          Knoxville, TN 37950                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 42 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 85 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Motion Industries                                                     Contingent
          PO Box 404130                                                         Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mr. & Mrs. T.L. Shockley                                              Contingent
          309 Central Church Rd.                                                Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mrs. Bill Cunningham                                                  Contingent
          P.O. Box 2412                                                         Unliquidated
          Boca Grande, FL 33921                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Muller-Martini Corp.                                                  Contingent
          Lock Box 7196                                                         Unliquidated
          P.O. Box 8500                                                         Disputed
          Philadelphia, PA 19178
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $153.09
          Murrell Burglar Alarms                                                Contingent
          5353 Old U.S. 11E                                                     Unliquidated
          Morristown, TN 37814-1056                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       6410,9466
                                                                             Is the claim subject to offset?     No       Yes

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          MUS Fibernet                                                          Contingent
          P.P. Box 59012                                                        Unliquidated
          Knoxville, TN 37950                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mutual Graphics                                                       Contingent
          P.O. Box 841741                                                       Unliquidated
          Dallas, TX 75284                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 43 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 86 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,874.76
          Mutual of Omaha                                                       Contingent
          Payment Processing Center                                             Unliquidated
          1299 Farnam St., Ste. 1400                                            Disputed
          Omaha, NE 68102
                                                                             Basis for the claim:    Insurance
          Date(s) debt was incurred
          Last 4 digits of account number       0001                         Is the claim subject to offset?     No       Yes


 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Nancy Anderson Kennedy                                                Contingent
          P.O. Box 1005                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $274.50
          Nancy Fishman                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account
                                                                             Basis for the claim:    Business expense
          number Medicare/ BCBS              Supp. Reimb.
                                                                             Is the claim subject to offset?     No       Yes

 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,364.16
          Narrow Passage Press                                                  Contingent
          P.O. Box 777                                                          Unliquidated
          Woodstock, VA 22664                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       5190
                                                                             Is the claim subject to offset?     No       Yes

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          National Newspaper Association                                        Contingent
          101 S Palafox, Unit 13323                                             Unliquidated
          Pensacola, FL 32591                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Nationwide Marketing Services                                         Contingent
          3620 N 3rd Ave., 2nd Floor                                            Unliquidated
          Phoenix, AZ 85013                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $143.50
          Nelco                                                                 Contingent
          P.O. Box 1157                                                         Unliquidated
          Grand Rapids, MI 49501-1157                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       0619
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 44 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 87 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Nelson & Rosemary Collins                                             Contingent
          634 Waterwood Ct.                                                     Unliquidated
          White Pine, TN 37890                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          NewEgg.com                                                            Contingent
          Accounts Receivable                                                   Unliquidated
          17560 Rowland St.                                                     Disputed
          City of Industry, CA 91748
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Newport Utilities                                                     Contingent
          P.O. Box 519                                                          Unliquidated
          Newport, TN 37822                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          News Media Alliance                                                   Contingent
          P.O. Box 79196                                                        Unliquidated
          Baltimore, MD 21279                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,891.59
          Newscycle Solutions, Inc.                                             Contingent
          P.O. Box 851306                                                       Unliquidated
          Minneapolis, MN 55485-1306                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $977.50
          Newspaper Production & Research Center                                Contingent
          236 N.E. 31st Street                                                  Unliquidated
          Oklahoma City, OK 73105                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       2681
                                                                             Is the claim subject to offset?     No       Yes

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Nick Davenport                                                        Contingent
          3656 Brimer Rd.                                                       Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 45 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 88 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,210.00
          Nies Mechanical                                                       Contingent
          P.O. Box 726                                                          Unliquidated
          Talbott, TN 37877                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Nola C. & Henry C. Baird, Jr.                                         Contingent
          1105 Mountain Laurel                                                  Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Olive Software                                                        Contingent
          Attn: Accounts Receivable                                             Unliquidated
          2101 S Blackhawak St., #240                                           Disputed
          Aurora, CO 80014
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Omer C. Renner, MD                                                    Contingent
          1534 Appley Dr.                                                       Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Omer E. Perryman                                                      Contingent
          1310 Bales Ave.                                                       Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred Maturity date 10.31.19
                                                                             Basis for the claim:    Investor Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Omer E. Perryman                                                      Contingent
          1310 Bales Ave.                                                       Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $489.60
          Onin Staffing                                                         Contingent
          P.O. Box 933473                                                       Unliquidated
          Atlanta, GA 31193-3473                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       4482
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 46 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 89 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $385.00
          Outdoor Adventure Media                                               Contingent
          c/o Tom Waynick                                                       Unliquidated
          NEED COMPLETE ADDRESS                                                 Disputed
          Normandy, TN 37360
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $169,580.18
          PAGE Cooperative                                                      Contingent
          P.O. Box 842228                                                       Unliquidated
          Boston, MA 02284-2228                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Pamela Dene Masengill                                                 Contingent
          P.O. Box 609                                                          Unliquidated
          Talbott, TN 37877                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,636.38
          Pandologic, Inc.                                                      Contingent
          Dept. CH 19764                                                        Unliquidated
          Palatine, IL 60055-9764                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       1304,1338
                                                                             Is the claim subject to offset?     No       Yes

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Parade Publications, Inc.                                             Contingent
          P.O. Box 910682                                                       Unliquidated
          Dallas, TX 75391                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       5459
                                                                             Is the claim subject to offset?     No       Yes

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Patricia Alexander                                                    Contingent
          1728 Christmas Drive                                                  Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Patricia Cureton                                                      Contingent
          301 Busshog                                                           Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 47 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 90 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Patricia R. Oram                                                      Contingent
          8050 Cross Creek Drive                                                Unliquidated
          Talbott, TN 37877                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Paul E. Steinfeld                                                     Contingent
          100 Inman Circle NE                                                   Unliquidated
          Atlanta, GA 30309                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,932.29
          PBI Printing, Inc.                                                    Contingent
          P.O. Box 1071                                                         Unliquidated
          Ringgold, GA 30736                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,066.61
          Perq, LLC                                                             Contingent
          7225 Georgetown Rd.                                                   Unliquidated
          Indianapolis, IN 46268                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Phillips Pressroom Services                                           Contingent
          230 Belcross Rd.                                                      Unliquidated
          Camden, NC 27921                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Pinnacle Financial                                                    Contingent
          NEED ADDRESS                                                          Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number       Multiple                     Basis for the claim:    Credit card purchases
                                                                             Is the claim subject to offset?     No       Yes

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,625.96
          Pinnacle Towers, LLC                                                  Contingent
          P.O. Box 409250                                                       Unliquidated
          Atlanta, GA 30384-9250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 48 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 91 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Pitney Bowes Global Financial Services                                Contingent
          P.O. Box 371887                                                       Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Pitney Bowes Reserve Account                                          Contingent
          P.O. Box 371874                                                       Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       3617
                                                                             Is the claim subject to offset?     No       Yes

 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Platepass, LLC                                                        Contingent
          25274 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Popmount, Inc.                                                        Contingent
          2 San Ramon Way                                                       Unliquidated
          Richmond, VA 23231                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $336.34
          Porter's Tire Stores                                                  Contingent
          P.O. Box 68                                                           Unliquidated
          Morristown, TN 37815                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,050.00
          Premier Lawn Care                                                     Contingent
          P.O. Box 538                                                          Unliquidated
          Manchester, TN 37349                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Presteligence, LLC                                                    Contingent
          8328 Cleveland Ave. NW                                                Unliquidated
          North Canton, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 49 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 92 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,712.98
          Principal Life Insurance Co.                                          Contingent
          711 High Street                                                       Unliquidated
          Des Moines, IA 50392-1520                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number       3164
                                                                             Is the claim subject to offset?     No       Yes

 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $196.71
          Priscilla Jackson                                                     Contingent
          8098 Whetsel Rd.                                                      Unliquidated
          Whitesburg, TN 37891                                                  Disputed
          Date(s) debt was incurred June 2019
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account
          number Medicare Supplement                                         Is the claim subject to offset?     No       Yes

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          Purchase Power                                                        Contingent
          P.O. Box 371874                                                       Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,056.98
          R. Jack Fishman                                                       Contingent
          1220 Wildwood Dr.                                                     Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    LOC Loan
          Last 4 digits of account number       1962
                                                                             Is the claim subject to offset?     No       Yes

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $274.50
          R. Jack Fishman                                                       Contingent
          1220 Wildwood Dr.                                                     Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account
          number Medicare/BCBS              Supp. Reimb.                     Is the claim subject to offset?     No       Yes

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          R. Kenneth Reel                                                       Contingent
          P.O. Box 2291                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          R. Mack & Marie Freeman                                               Contingent
          1166 Beauderaire Dr.                                                  Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 50 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 93 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          R.R. Donnelley                                                        Contingent
          P.O. Box 538602                                                       Unliquidated
          Atlanta, GA 30353                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ralph Masengill, Jr.                                                  Contingent
          609 Windridge Lane                                                    Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Ray Bible                                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      Maturity date 10.31.19                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Investor Note
                                                                             Is the claim subject to offset?     No       Yes

 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ray D. Hall                                                           Contingent
          (Deceased)                                                            Unliquidated
          2240 Warren Drive                                                     Disputed
          Morristown, TN 37814
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Raymond Bible                                                         Contingent
          P.O. Box 1177                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Raymond E. Bible & Barbara I. Bible                                   Contingent
          P.O. Box 1177                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Realmatch                                                             Contingent
          77 Water Street, 12 Floor                                             Unliquidated
          New York, NY 10005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense -$391.96
          Last 4 digits of account number       1382
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 51 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 94 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Realmatch, Inc.                                                       Contingent
          Dept. CH 19764                                                        Unliquidated
          Palatine, IL 60055-9764                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense -$9.47
          Last 4 digits of account number       1431
                                                                             Is the claim subject to offset?     No       Yes

 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $274.47
          Reece Sexton                                                          Contingent
          8808 Aragon Lane                                                      Unliquidated
          Knoxville, TN 37923                                                   Disputed
          Date(s) debt was incurred      June 2019                           Basis for the claim:    Business expense
          Last 4 digits of account
          number Medicare Supplement                                         Is the claim subject to offset?     No       Yes

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Revenue Recovery Corporation                                          Contingent
          7005 Middlebrook Pike                                                 Unliquidated
          P.O. Box 50250                                                        Disputed
          Knoxville, TN 37950
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Revocable Living Trust                                                Contingent
          Alan J. Gerson, Trustee                                               Unliquidated
          5101 Hope Ct. SW                                                      Disputed
          Lilburn, GA 30047
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ricahrd C. Jessee & Jane Jessee Dickerso                              Contingent
          1135 W Third North St.                                                Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Richard Long                                                          Contingent
          4304 Sparrow Dr.                                                      Unliquidated
          Knoxville, TN 37914                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Richo USA, Inc.                                                       Contingent
          P.O. Box 532530                                                       Unliquidated
          Atlanta, GA 30353-2530                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 52 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 95 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Robert H. Bible, Jr.                                                  Contingent
          P.O. Box 1177                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Roco Tutino                                                           Contingent
          4513 Harbor Dr.                                                       Unliquidated
          Morristown, TN 37813                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ronald R. Reel                                                        Contingent
          8058 Stage Coach Rd.                                                  Unliquidated
          Whitesburg, TN 37891                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $900.00
          Rondino Promotions, Inc.                                              Contingent
          2140 Greentree Rd., Ste. D                                            Unliquidated
          Pittsburgh, PA 15220                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $799.00
          Roscoe Brown Heating & Air Conditioning                               Contingent
          410 S Roosevelt St.                                                   Unliquidated
          Tullahoma, TN 37388                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Royston H. Masengill Testamentary Trust                               Contingent
          733 East First North St.                                              Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $226.34
          Ruth Sons                                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      June 2019                              Disputed
          Last 4 digits of account
                                                                             Basis for the claim:    Business expense
          number Medicare Supplement
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 53 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 96 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          S.P. Richards Company                                                 Contingent
          P.O. Box 102458                                                       Unliquidated
          Atlanta, GA 30368                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.01
          Safety-Kleen Systems, Inc.                                            Contingent
          P.O. Box 650509                                                       Unliquidated
          Dallas, TX 75265-0509                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       5467
                                                                             Is the claim subject to offset?     No       Yes

 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,225.00
          Salesfuel, Inc.                                                       Contingent
          600 N. Cleveland Ave.                                                 Unliquidated
          Westerville, OH 43082                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sam Moore                                                             Contingent
          1547 W. Andrew Johnson Hwy.                                           Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sandra T. Harris                                                      Contingent
          1603 Cherokee Dr.                                                     Unliquidated
          Knoxville, TN 37919                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sarah A. Gose                                                         Contingent
          1744 Christmas Dr.                                                    Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sarah Scott                                                           Contingent
          6809 Ellesmire Drive                                                  Unliquidated
          Knoxville, TN 37921                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 54 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 97 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,155.83
          SBA Properties, Inc.                                                  Contingent
          P.O. Box 101667                                                       Unliquidated
          Atlanta, GA 30392-1667                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number       6B05
                                                                             Is the claim subject to offset?     No       Yes

 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,650.00
          Second Street Media, Inc.                                             Contingent
          1017 Olive Street                                                     Unliquidated
          Saint Louis, MO 63101                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sequachee Valley Electric                                             Contingent
          P.O. Box 31                                                           Unliquidated
          South Pittsburg, TN 37380                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Seven Wheels, Inc.                                                    Contingent
          P.O. Box 687                                                          Unliquidated
          Morristown, TN 37815-0687                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Sharon Marie Sexton                                                   Contingent
          730 Barton Drive                                                      Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sidney Renert                                                         Contingent
          c/o Debbie Renert                                                     Unliquidated
          20 Chanich Albeck                                                     Disputed
          Jerusalem, Israel 93548
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.37
          Signode Service Business                                              Contingent
          P.O. Box 71057                                                        Unliquidated
          Chicago, IL 60694-1057                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       3710
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 55 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 98 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Silver Communications                                                 Contingent
          102A Executive Dr.                                                    Unliquidated
          Sterling, VA 20166                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          SNPA                                                                  Contingent
          3680 N Peachtree Rd., Ste. 300                                        Unliquidated
          Atlanta, GA 30341                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Software Business Systems                                             Contingent
          7401 Metro Blvd., #550                                                Unliquidated
          Edina, MN 55439                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sonar                                                                 Contingent
          P.O. Box 540                                                          Unliquidated
          Debolt, AB TOH 1BO                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Southern Standard                                                     Contingent
          P.O. Box 150                                                          Unliquidated
           VA 23997                                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          State Corporation Commission                                          Contingent
          Clerk's Office                                                        Unliquidated
          P.O. Box 1197                                                         Disputed
          Richmond, VA 23218
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Strate Insurance Group, Inc.                                          Contingent
          1750 W Andrew Johnson Hwy.                                            Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 56 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                             Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                              Main Document    Page 99 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,787.00
          Sunrise Services                                                      Contingent
          P.O. Box 1377                                                         Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $329.25
          T&W Sales Co.                                                         Contingent
          100 Hoover Ln.                                                        Unliquidated
          Tullahoma, TN 37388                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Technology In Mailroom Automation                                     Contingent
          P.O. Box 11157                                                        Unliquidated
          Hickory, NC 28603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Ted Nail                                                              Contingent
          1300 Cedar Lane                                                       Unliquidated
          Tullahoma, TN 37388                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       Bond Refund
                                                                             Is the claim subject to offset?     No       Yes

 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tekwell Services                                                      Contingent
          1724 Central Ave.                                                     Unliquidated
          Chattanooga, TN 37408                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Teledata Express                                                      Contingent
          P.O. Box 83                                                           Unliquidated
          Springdale, AR 72765                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Telepath, Inc.                                                        Contingent
          P.O. Box 6666                                                         Unliquidated
          Ashland, VA 23005                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 57 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 100 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Telereach, Inc.                                                       Contingent
          90 Whiting St.                                                        Unliquidated
          Plainville, CT 06062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tennessee Child Support                                               Contingent
          Receipting Unit                                                       Unliquidated
          PO Box 305200                                                         Disputed
          Nashville, TN 37229
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          Tennessee College of Applied Technology                               Contingent
                                                                                Unliquidated
          Morristown, TN 37813                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       2219
                                                                             Is the claim subject to offset?     No       Yes

 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tennessee Department of Labor &
          Workforce Development                                                 Contingent
          Boiler Unit                                                           Unliquidated
          220 French Landing Dr., 2nd Floor                                     Disputed
          Nashville, TN 37243
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tennessee Department of Revenue
          Sales Tax Division                                                    Contingent
          Andrew Jackson State Office Building                                  Unliquidated
          500 Deaderick Street                                                  Disputed
          Nashville, TN 37242
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number       9351                         Is the claim subject to offset?     No       Yes


 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $750.00
          Tennessee Pension Administrators                                      Contingent
          117 Center Park Dr., Ste. 140                                         Unliquidated
          Knoxville, TN 37922                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       0100
                                                                             Is the claim subject to offset?     No       Yes

 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,027.22
          Tennessee Press Association, Inc.                                     Contingent
          412 N Cedar Bluff Rd., Ste. 403                                       Unliquidated
          Knoxville, TN 37923                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 58 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 101 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          Tennessee State Library & Archives                                    Contingent
          Attn: Reproduction Section                                            Unliquidated
          403 7th Ave. N                                                        Disputed
          Nashville, TN 37243
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Terry Law Firm                                                        Contingent
          918 W 1st St.                                                         Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred Maturity date 10.31.19
                                                                             Basis for the claim:    Investor Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,734.40
          Textcaster                                                            Contingent
          P.O. Box 12003                                                        Unliquidated
          Kansas City, MO 64152                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Texten Printing Supplies                                              Contingent
          2710 Bond St.                                                         Unliquidated
          Knoxville, TN 37917                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The Blinder Group, Inc.                                               Contingent
          19606 Eagle Crest Dr.                                                 Unliquidated
          Lutz, FL 33549                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,317.46
          The Country Club                                                      Contingent
          P.O. Box 685                                                          Unliquidated
          Morristown, TN 37815                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Club Membership
          Last 4 digits of account number       2850
                                                                             Is the claim subject to offset?     No       Yes

 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The Elk River Public Utility District                                 Contingent
          P.O. Box 790                                                          Unliquidated
          Tullahoma, TN 37388                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 59 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 102 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The Estate of Dorothy P. Forry                                        Contingent
          Robert H. Forry, Executor                                             Unliquidated
          4703 Topping Rd.                                                      Disputed
          Rockville, MD 20852-2325
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $66.58
          The Hertz Corporation                                                 Contingent
          Commercial Billing Dept. 1124                                         Unliquidated
          P.O. Box 121124                                                       Disputed
          Dallas, TX 75312-1124
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number       0700                         Is the claim subject to offset?     No       Yes


 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The Lily Co.                                                          Contingent
          Cumberland Clarklift                                                  Unliquidated
          P.O. Box 100, Dept. 184                                               Disputed
          Memphis, TN 38148
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $786.29
          The Mail Station                                                      Contingent
          2288 Haag Store Rd.                                                   Unliquidated
          Talbott, TN 37877                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The Prater Wills Trust                                                Contingent
          Ms. Dorry Forry                                                       Unliquidated
          3129 Arden Rd. NW                                                     Disputed
          Atlanta, GA 30305
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The T. Prater TR FRO JG Spain
          GB Thompson                                                           Contingent
          Millenniem Square, Ste. 300                                           Unliquidated
          225 W. First North St.                                                Disputed
          Morristown, TN 37814
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Thomas M. Strate                                                      Contingent
          1461 Darbee Drive                                                     Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 60 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 103 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Thompson Machine Works                                                Contingent
          115 N Fairmont                                                        Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Three B Partners                                                      Contingent
          P.O. Box 1177                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          TLH Ministries                                                        Contingent
          1260 Pates Hill Rd.                                                   Unliquidated
          Mosheim, TN 37818                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $75.00
          Totten Pest Control                                                   Contingent
          200 Riverbluff Drive W.                                               Unliquidated
          Manchester, TN 37355                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       1048
                                                                             Is the claim subject to offset?     No       Yes

 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Town of Montross                                                      Contingent
          15869 Kings Highway                                                   Unliquidated
          P.O. Box 126                                                          Disputed
          Montross, VA 22520
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Town of Warsaw                                                        Contingent
          P.O. Box 730                                                          Unliquidated
          Warsaw, VA 22572                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,924.37
          Townnews.com                                                          Contingent
          1510 47th Ave.                                                        Unliquidated
          Moline, IL 61265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       6247
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 61 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 104 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tracy City Public Utility                                             Contingent
          P.O. Box 28                                                           Unliquidated
          Tracy City, TN 37387                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,494.00
          Travelers CL Remittance Center                                        Contingent
          P.O. Box 660317                                                       Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number       A067
                                                                             Is the claim subject to offset?     No       Yes

 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102.84
          Tribune Content Agency                                                Contingent
          15158 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tucker/Manis, Inc.                                                    Contingent
          34 Hiles St.                                                          Unliquidated
          Lynchburg, TN 37352                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.85
          Tullahoma Area Chamber of Commerce                                    Contingent
          135 W Lincoln St.                                                     Unliquidated
          Tullahoma, TN 37388                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4.94
          Tullahoma Lock & Key Service                                          Contingent
          P.O. Box 1898                                                         Unliquidated
          Tullahoma, TN 37388                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tullahoma Utilities Board                                             Contingent
          P.O. Box 788                                                          Unliquidated
          Tullahoma, TN 37388                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 62 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 105 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          U.S. News Syndicate                                                   Contingent
          6601 Georgetown Pike                                                  Unliquidated
          Mc Lean, VA 22101                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          U.S. Post Office                                                      Contingent
          c/o Elk Valley Times                                                  Unliquidated
          P.O. Box 9                                                            Disputed
          Fayetteville, TN 37334
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          U.S. Post Office                                                      Contingent
          P.O. Box 400                                                          Unliquidated
          Tullahoma, TN 37388                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          U.S. Post Office                                                      Contingent
          Federal Building                                                      Unliquidated
          Winchester, TN 37398                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          U.S. Post Office                                                      Contingent
          c/o Manchester Times                                                  Unliquidated
          300 North Spring St.                                                  Disputed
          Manchester, TN 37355
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ultranet                                                              Contingent
          NEED ADDRESS                                                          Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Business expense
                                                                             Is the claim subject to offset?     No       Yes

 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $460.84
          Unifirst Corporation                                                  Contingent
          P.O. Box 31469                                                        Unliquidated
          Knoxville, TN 37930-1469                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       0446
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 63 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 106 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $291.68
          United Fund of Hamblen County                                         Contingent
          P.O. Box 1794                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred April 2019
                                                                             Basis for the claim:    Charity Pledge
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $237.50
          Universal Advertising                                                 Contingent
          P.O. Box 31132                                                        Unliquidated
          Cincinnati, OH 45231                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       4772
                                                                             Is the claim subject to offset?     No       Yes

 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          UPS                                                                   Contingent
          PO Box 7247-0244                                                      Unliquidated
          Philadelphia, PA 19170                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          UPS                                                                   Contingent
          Lockbox 577                                                           Unliquidated
          Carol Stream, IL 60132-0577                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,674.58
          US Bancorp Equipment Finance, Inc.                                    Contingent
          P.O. Box 790448                                                       Unliquidated
          Saint Louis, MO 63179-0448                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       8740
                                                                             Is the claim subject to offset?     No       Yes

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,595.00
          USI Consulting Group                                                  Contingent
          95 Glastonbury Blvd.                                                  Unliquidated
          Glastonbury, CT 06033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number       0306
                                                                             Is the claim subject to offset?     No       Yes

 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Valley Printers, Inc.                                                 Contingent
          P.O. Box 71                                                           Unliquidated
          Sweetwater, TN 37874                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 64 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 107 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Veritiv Operating Company                                             Contingent
          f/k/a XPEDX                                                           Unliquidated
          P.O. Box 644520                                                       Disputed
          Pittsburgh, PA 15264
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Verizon Wireless                                                      Contingent
          PO Box 660720                                                         Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Verizon Wireless                                                      Contingent
          PO Box 660108                                                         Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Virginia Department of Taxation                                       Contingent
          P.O. Box 1777                                                         Unliquidated
          Richmond, VA 23218-1777                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $44.10
          Virginia Press Association                                            Contingent
          11529 Nuckols Rd.                                                     Unliquidated
          Glen Allen, VA 23059                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,360.90
          Volunteer Party Rentals                                               Contingent
          5550 Old Hwy. 11E                                                     Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          W.K. Cantwell                                                         Contingent
          1623 Cardinal Drive                                                   Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 65 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 108 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          W.T. & Jimmie C. Moore                                                Contingent
          1108 Estates Dr.                                                      Unliquidated
          Seymour, TN 37865                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Wallace Foundation, Inc.                                              Contingent
          P.O. Box 6004                                                         Unliquidated
          Morristown, TN 37815                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $75,000.00
          Wallace Properties                                                    Contingent
          813 S. Northshore Dr.                                                 Unliquidated
          Knoxville, TN 37919                                                   Disputed
          Date(s) debt was incurred Maturity date 10.31.19
                                                                             Basis for the claim:    Investor Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Walterry Insurance Brokers                                            Contingent
          7411 Old Branch Ave.                                                  Unliquidated
          Whitewood, VA 24657                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Waste Industries                                                      Contingent
          P.O. Box 791519                                                       Unliquidated
          Baltimore, MD 21279                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Waste Management                                                      Contingent
          d/b/a Nashville Hauling                                               Unliquidated
          P.O. Box 55558                                                        Disputed
          Boston, MA 02205
                                                                             Basis for the claim:    Business expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $150,000.00
          Wayne Pigmon                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      Maturity date 10.31.19                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Investor Note
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 66 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 109 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          WCRK/ WMTN Radio                                                      Contingent
          P.O. Box 220                                                          Unliquidated
          Morristown, TN 37815                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       SHOW
                                                                             Is the claim subject to offset?     No       Yes

 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          WebPress                                                              Contingent
          P.O. Box 2274                                                         Unliquidated
          Tacoma, WA 98401                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          William Fred Williams, Jr.                                            Contingent
          504 W. Sixth North St.                                                Unliquidated
          Morristown, TN 37814                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          William H. Bible                                                      Contingent
          P.O. Box 1177                                                         Unliquidated
          Morristown, TN 37816                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          William J. Catron, President                                          Contingent
          Catron Construction Company                                           Unliquidated
          987 Central Church Rd.                                                Disputed
          Morristown, TN 37814
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number       Stockholder                  Is the claim subject to offset?     No       Yes


 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          William L. North & Marilee North                                      Contingent
          P.O. Box 621                                                          Unliquidated
          Morristown, TN 37815                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
          Last 4 digits of account number       Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          William North                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      Maturity date 10.31.19                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Investor Note
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 67 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                             Desc
                                                            Main Document   Page 110 of 167
 Debtor       Lakeway Publishers, Inc.                                                                Case number (if known)
              Name

 3.419     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           William Wayne Masengill, Jr.                                         Contingent
           P.O. Box 1520                                                        Unliquidated
           Morristown, TN 37814                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
           Last 4 digits of account number      Stockholder
                                                                             Is the claim subject to offset?     No       Yes

 3.420     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Winchester Utilities                                                 Contingent
           219 2nd Ave NW                                                       Unliquidated
           Winchester, TN 37398                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.421     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $97.10
           Wisco Envelope Co.                                                   Contingent
           P.O. Box 841741                                                      Unliquidated
           Dallas, TX 75284                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
           Last 4 digits of account number      6500
                                                                             Is the claim subject to offset?     No       Yes

 3.422     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $216.37
           Wylene Hinkle                                                        Contingent
                                                                                Unliquidated
           Date(s) debt was incurred     June 2019                              Disputed
           Last 4 digits of account
                                                                             Basis for the claim:    Business expense
           number Medicare Supplement
                                                                             Is the claim subject to offset?     No       Yes

 3.423     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           XANTE Corporation                                                    Contingent
           P.O. Box 16516                                                       Unliquidated
           Mobile, AL 36616                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.424     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $69.00
           YP                                                                   Contingent
           P.O. Box 5010                                                        Unliquidated
           Carol Stream, IL 60197                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business expense
           Last 4 digits of account number      0000
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 68 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                 Desc
                                                            Main Document   Page 111 of 167
 Debtor       Lakeway Publishers, Inc.                                                            Case number (if known)
              Name

 5a. Total claims from Part 1                                                                       5a.       $              385,478.97
 5b. Total claims from Part 2                                                                       5b.   +   $            1,419,291.57

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $              1,804,770.54




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 69 of 69
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                 Desc
                                                            Main Document   Page 112 of 167
 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Lease-to-own property
             lease is for and the nature of               for Moore County
             the debtor's interest                        News:
                                                          65 Majors Blvd.
                                                          Lynchburg, TN 37352
                  State the term remaining                12 months                    Craig Enterprises
                                                                                       5450 Circle Church Dr.
             List the contract number of any                                           Attn: Terry Craig
                   government contract                                                 Leesburg, FL 34748


 2.2.        State what the contract or                   Westmoreland News
             lease is for and the nature of               office space
             the debtor's interest                        (No longer occupied
                                                          but bound by the lease)
                  State the term remaining                1 year, 9 months             Robert L. Travers &
                                                                                       Gregory S. Travers
             List the contract number of any                                           P.O. Box 69
                   government contract                                                 Montross, VA 22520


 2.3.        State what the contract or                   Winchester Hearald
             lease is for and the nature of               Chronicle
             the debtor's interest                        (Lease for Signs First
                                                          Equipment)
                  State the term remaining                1 year, 2 months
                                                                                       Susquehanna Commercial Finance, Inc.
             List the contract number of any                                           2 Country View Rd., Ste. 300
                   government contract                                                 Malvern, PA 19355


 2.4.        State what the contract or                   Moore County News
             lease is for and the nature of               office space
             the debtor's interest

                  State the term remaining                3 years, 4 months            Tucker/Manis, Inc.
                                                                                       John Ronald Manis
             List the contract number of any                                           34 Hiles St.
                   government contract                                                 Lynchburg, TN 37352




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                               Desc
                                                            Main Document   Page 113 of 167
 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 114 of 167


 Fill in this information to identify the case:

 Debtor name         Lakeway Publishers, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                             $8,355,624.00
       From 11/01/2018 to Filing Date
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $26,909,782.00
       From 11/01/2017 to 10/31/2018
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                           $28,810,235.00
       From 11/01/2016 to 10/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:19-bk-51163-MPP                         Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 115 of 167
 Debtor       Lakeway Publishers, Inc.                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Accident Fund Insurance Co. of                              02.21.2019                       $32,902.81           Secured debt
               America                                                                                                           Unsecured loan repayments
               P.O. Box 77000                                                                                                    Suppliers or vendors
               Dept. 77125                                                                                                       Services
               Detroit, MI 48277-0125
                                                                                                                                 Other Insurance


       3.2.
               Advanced Publishing Technology                              unknown                          $11,205.48           Secured debt
               123 S. Victory Blvd.                                                                                              Unsecured loan repayments
               Burbank, CA 91502-2347
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               American Express                                            02.11.19,                          $7,293.28          Secured debt
               PO Box 650448                                               03.06.19,                                             Unsecured loan repayments
               Dallas, TX 75265                                            03.15.19,                                             Suppliers or vendors
                                                                           04.17.19,                                             Services
                                                                           04.29.19,
                                                                           05.17.19                                              Other Credit card purchases


       3.4.
               Associated Press Broadcast                                  02.01.19,                        $16,768.32           Secured debt
               P.O. Box 414212                                             02.15.19,                                             Unsecured loan repayments
               Boston, MA 02241-4212                                       04.18.19
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               BlueCross BlueShield of TN                                                                  $121,663.49           Secured debt
               Group Receipts Department                                                                                         Unsecured loan repayments
               P.O. Box 6539                                                                                                     Suppliers or vendors
               Carol Stream, IL 60198                                                                                            Services
                                                                                                                                 Other Insurance


       3.6.
               Britt Monk                                                  02.14.19,                          $8,674.50          Secured debt
               925 Dalton Circle                                           02.28.19,                                             Unsecured loan repayments
               Morristown, TN 37814                                        03.14.19,                                             Suppliers or vendors
                                                                           04.11.19,                                             Services
                                                                           04.25.19,
                                                                           05.09.19,                                             Other ??
                                                                           05.23.19
       3.7.
               Gary Smith                                                  Multiple                           $7,935.29          Secured debt
               1692 Pleasant View Dr.                                      payments:                                             Unsecured loan repayments
               Talbott, TN 37877                                           02.04.19 -                                            Suppliers or vendors
                                                                           05.22.19                                              Services
                                                                                                                                 Other ??


       3.8.
               Hamblen County Trustee                                      05.06.2019                         $7,260.14          Secured debt
               511 West 2nd St.                                                                                                  Unsecured loan repayments
               Morristown, TN 37814                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:19-bk-51163-MPP                         Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 116 of 167
 Debtor       Lakeway Publishers, Inc.                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.9.
               King Features Syndicate                                     02.01.19,                          $7,260.14          Secured debt
               P.O. Box 90007                                              02.15.19,                                             Unsecured loan repayments
               Prescott, AZ 86304-9007                                     04.18.19
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       .
            Linda Gould                                                    Multiple                           $8,360.00          Secured debt
               P.O. Box 2822                                               payments:                                             Unsecured loan repayments
               Tappahannock, VA 22560                                      02.14.19 -                                            Suppliers or vendors
                                                                           05.23.19                                              Services
                                                                                                                                 Other ??


       3.11
       .
            Manchester Coffee County Conference                            04.22.19                           $9,163.94          Secured debt
               Ctr.                                                                                                              Unsecured loan repayments
               147 Hospitality Blvd.                                                                                             Suppliers or vendors
               Manchester, TN 37355
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       .
            Morristown Utilities Commission                                Multiple                         $30,813.15           Secured debt
               P.O. Box 59012                                              payments:                                             Unsecured loan repayments
               Knoxville, TN 37950                                         02.01.19 -                                            Suppliers or vendors
                                                                           05.07.19                                              Services
                                                                                                                                 Other Utilities


       3.13
       .
            MUS Fibernet                                                   04.05.19,                          $7,179.13          Secured debt
               P.O. Box 59012                                              04.17.19,                                             Unsecured loan repayments
               Knoxville, TN 37950-9012                                    05.16.19
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       .
            Mutual of Omaha                                                02.13.19,                        $11,717.76           Secured debt
               Payment Processing Center                                   03.26.19,                                             Unsecured loan repayments
               1299 Farnam St., Ste. 1400                                  04.23.19                                              Suppliers or vendors
               Omaha, NE 68102                                                                                                   Services
                                                                                                                                 Other Insurance


       3.15
       .
            Narrow Passage Press                                           Multiple                        $103,653.56           Secured debt
               P.O. Box 777                                                payments:                                             Unsecured loan repayments
               Woodstock, VA 22664                                         02.01.19 -
                                                                                                                                 Suppliers or vendors
                                                                           05.16.19
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       .
            PBI Printing, Inc.                                             02.01.19,                        $40,163.91           Secured debt
               P.O. Box 1071                                               03.08.19,                                             Unsecured loan repayments
               Ringgold, GA 30736                                          04.26.19
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                        Desc
                                                            Main Document   Page 117 of 167
 Debtor      Lakeway Publishers, Inc.                                                                   Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       .
            Pitney Bowes Reserve Account                                   02.13.19,                          $9,315.61          Secured debt
               P.O. Box 371874                                             05.07.19                                              Unsecured loan repayments
               Pittsburgh, PA 15250                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       .
            Sammie Scarlett                                                Multiple                           $8,720.00          Secured debt
               6060 Maria Ct.                                              payments:                                             Unsecured loan repayments
               Russellville, TN 37860                                      02.14.19 -                                            Suppliers or vendors
                                                                           05.23.19                                              Services
                                                                                                                                 Other ??


       3.19
       .
            Southern Standard                                              02.01.19                           $9,417.78          Secured debt
               P.O. Box 150                                                                                                      Unsecured loan repayments
               McMinnville, TN 37111
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       .
            Strate Insurance Group                                         02.04.19                           $9,227.10          Secured debt
               1750 W Andrew Johnson Hwy.                                                                                        Unsecured loan repayments
               Morristown, TN 37814                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Insurance


       3.21
       .
            Travelers CL Remittance Center                                 02.21.19,                        $23,529.00           Secured debt
               P.O. Box 660317                                             04.29.19                                              Unsecured loan repayments
               Dallas, TX 75266                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Insurance


       3.22
       .
            Tullahoma Utilities Board                                      02.01.19,                          $8,359.28          Secured debt
               P.O. Box 788                                                03.07.19,                                             Unsecured loan repayments
               Tullahoma, TN 37388                                         04.05.19,                                             Suppliers or vendors
                                                                           05.07.19                                              Services
                                                                                                                                 Other Utilities


       3.23
       .
            Ultranet                                                       Multiple                         $13,222.80           Secured debt
               ??                                                          payments:                                             Unsecured loan repayments
                                                                           02.11.19 -
                                                                                                                                 Suppliers or vendors
                                                                           05.21.19
                                                                                                                                 Services
                                                                                                                                 Other


       3.24
       .
            United States Treasury                                         02.04.19                           $8,455.88          Secured debt
               NEED COMPLETE ADDRESS                                                                                             Unsecured loan repayments
               Ogden, UT 84201                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:19-bk-51163-MPP                         Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                           Desc
                                                            Main Document   Page 118 of 167
 Debtor       Lakeway Publishers, Inc.                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       .
            U.S. Bankcorp Equipment Finance                                02.01.19,                          $8,555.72             Secured debt
               Group                                                       02.13.19,                                                Unsecured loan repayments
               1310 Madrid Street Suite 105                                03.15.19,
                                                                                                                                    Suppliers or vendors
               Marshall, MN 56258                                          04.17.19
                                                                                                                                    Services
                                                                                                                                    Other


       3.26
       .
            Verizon Wireless                                               Multiple                         $12,082.82              Secured debt
               PO Box 660108                                               payments:                                                Unsecured loan repayments
               Dallas, TX 75266                                            02.13.19 -                                               Suppliers or vendors
                                                                           05.07.19
                                                                                                                                    Services
                                                                                                                                    Other


       3.27
       .
            Walterry Insurance Brokers                                     03.26.19                           $9,710.00             Secured debt
               7411 Old Branch Ave.                                                                                                 Unsecured loan repayments
               Clinton, MD 20735                                                                                                    Suppliers or vendors
                                                                                                                                    Services
                                                                                                                                    Other Insurance


       3.28
       .
            PAGE Cooperative                                               Multiple                        $158,923.83              Secured debt
               P.O. Box 842228                                             payments:                                                Unsecured loan repayments
               Boston, MA 02284-2228                                       02.01.19 -
                                                                                                                                    Suppliers or vendors
                                                                           05.10.19
                                                                                                                                    Services
                                                                                                                                    Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Citizen Tribune                                             Multiple                         $19,522.27         PIA & mail refunds, petty cash
               1609 W. 1st North St.                                       payments:                                           funding
               Morristown, TN 37814                                        02.11.19 -
               d/b/a                                                       05.13.19

       4.2.    Logon Computer Services                                     Multiple                         $33,514.82         ??
               1611 W Andrew Johnson Hwy.                                  payments:
               Morristown, TN 37814                                        02.11.19 -
               d/b/a                                                       05.21.19

       4.3.    Press Journal Printing                                      02.14.19 -                      $217,357.82         ??
               3650 West Industrial Dr.                                    04.30.19
               Louisiana, MO 63353
               subsidiary

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 2:19-bk-51163-MPP                         Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                            Desc
                                                            Main Document   Page 119 of 167
 Debtor       Lakeway Publishers, Inc.                                                                  Case number (if known)



           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value

       9.1.    Ministerial Association                           Cash
               733 W Main St.
               Morristown, TN 37814                                                                                      11.22.18                               $82.00

               Recipients relationship to debtor



       9.2.    Lakeway Foundation                                2019 Friends of Scouting
               P.O. Box 625
               Morristown, TN 37815                                                                                      03.01.2019                           $250.00

               Recipients relationship to debtor



       9.3.    Lakeway Foundation                                2019 Young Life Pledge
               P.O. Box 625
               Morristown, TN 37815                                                                                      03.01.19                             $500.00

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 2:19-bk-51163-MPP                         Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                  Desc
                                                            Main Document   Page 120 of 167
 Debtor        Lakeway Publishers, Inc.                                                                     Case number (if known)



                Recipient's name and address                     Description of the gifts or contributions                  Dates given                  Value

       9.4.     Citizen Tribune                                  Home Show Prize
                1609 W. 1st North St.
                Morristown, TN 37814                                                                                                                 $223.90

                Recipients relationship to debtor
                d/b/a


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.     Quist, Fitzpatrick & Jarrard,
                 PLLC
                 2121 First Tennessee Plaza
                 800 South Gay Street
                 Knoxville, TN 37929-9711                            Attorney Fees                                             05.03.2019        $25,000.00

                 Email or website address
                 rej@qcflaw.com

                 Who made the payment, if not debtor?
                 Lakeway Publishers, Inc.



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers     Total amount or
                                                                                                                         were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                     Desc
                                                            Main Document   Page 121 of 167
 Debtor        Lakeway Publishers, Inc.                                                                 Case number (if known)



                Who received transfer?                           Description of property transferred or                  Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange             was made                        value
       13.1 Pinnacle Bank
       .    1111 N. Northshore Dr., Ste.                         Osceola News Gazette: business
                S-800                                            Sold for $599,823.50 less exp.
                Knoxville, TN 37919                              $129,123.51                                             07.01.2018               $470,699.99

                Relationship to debtor



       13.2                                                      Lakeway Publishers of Florida: business
       .    Pinnacle Bank                                        Sold for $340,000 less exp of $340,000 (?)
                1111 N. Northshore Dr., Ste.                     $200K to be paid over 24 mo.s (please
                S-800                                            clarify this transaction with respect to the
                Knoxville, TN 37919                              $140K difference)                                       10.02.2018               $200,000.00

                Relationship to debtor



       13.3 Pinnacle Bank                                        Lakeway Publishers of Florida: real
       .    1111 N. Northshore Dr., Ste.                         estate
                S-800                                            sold for $3,560,000.00 less exp. of
                Knoxville, TN 37919                              $723,124.92                                             10.02.18               $2,836,875.08

                Relationship to debtor



       13.4 Pinnacle Bank
       .    1111 N. Northshore Dr., Ste.                         Kissimmee: building
                S-800                                            sold for $475,463.46 less exp of
                Knoxville, TN 37919                              $55,501.35                                              11.30.2018               $419,962.11

                Relationship to debtor



       13.5 Pinnacle Bank
       .    1111 N. Northshore Dr., Ste.                         Final Tie Out, Lakeway Publishers:
                S-800                                            business
                Knoxville, TN 37919                              sold for $76,649.46 less exp $20,856.85                 12.14.18                   $55,792.61

                Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


          Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     Moore County News                                                                                         2010 - 2018
                 309 Hiles St.
                 Lynchburg, TN 37352

       14.2.     Westmoreland News                                                                                         ended 03.2019
                 15692A King's Hwy
                 Montross, VA 22520

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                     Desc
                                                            Main Document   Page 122 of 167
 Debtor      Lakeway Publishers, Inc.                                                                   Case number (if known)




 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services         If debtor provides meals
                                                                 the debtor provides                                                  and housing, number of
                                                                                                                                      patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Name, address, email address & credit card information
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    USI Consulting Group                                                                       EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was            Last balance
               Address                                           account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                    Desc
                                                            Main Document   Page 123 of 167
 Debtor      Lakeway Publishers, Inc.                                                                   Case number (if known)




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                             Desc
                                                            Main Document   Page 124 of 167
 Debtor      Lakeway Publishers, Inc.                                                                   Case number (if known)



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Kimberly Allen                                                                                                             08.01.07 - 02.20.19
                    271 Skyview Dr.
                    Montross, VA 22520
       26a.2.       Bonny Archer-Hep                                                                                                           10.22.18 - current
                    791 Hwy 113
                    White Pine, TN 37890
       26a.3.       Heather Baker                                                                                                              02.28.12 - 06.08.18
                    1169 George Byrd Rd.
                    Morristown, TN 37813
       26a.4.       Crystal Beatty                                                                                                             08.06.2008 - current
                    609 East Page St.
                    Vandalia, MO 63382
       26a.5.       Morgan Biery                                                                                                               06.11.2018 - 01.04.19
                    321 Flemings Dr.
                    Morristown, TN 37813
       26a.6.       Patricia Blankenship                                                                                                       09.10.2012 - current
                    P.O. Box 48
                    Hermann, MO 65041
       26a.7.       Khristta Cooper                                                                                                            02.10.16 - 04.18.19
                    811 New Hope Rd.
                    Elsberry, MO 63343
       26a.8.       Doris Depper                                                                                                               03.05.18 - 05.23.18
                    1002 N. Washington St.
                    Tullahoma, TN 37388
       26a.9.       Lorie Diamond                                                                                                              12.26.17 - current
                    5036 Cameron Rd.
                    Morristown, TN 37814
       26a.10.      Cynthia Dolan                                                                                                              07.29.16 - current
                    208 8th Ave. NW
                    Winchester, TN 37398
       26a.11.      Jennifer Dowell                                                                                                            07.18.11 - 08.27.18
                    703 Arrow Ave.
                    Louisiana, MO 63353
       26a.12.      Susan Duncan                                                                                                               11.17.16 - 03.06.19
                    617 Nebraska St.
                    Louisiana, MO 63353



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                             Desc
                                                            Main Document   Page 125 of 167
 Debtor      Lakeway Publishers, Inc.                                                                   Case number (if known)



       Name and address                                                                                                          Date of service
                                                                                                                                 From-To
       26a.13.      Hannah Elliott                                                                                               06.09.16 - 12.18.17
                    281 Nelson St.
                    Montross, VA 22520
       26a.14.      Thomas Fields                                                                                                12.10.18 - current
                    4265 Stansberry Rd.
                    Morristown, TN 37813
       26a.15.      Carmen Gibson                                                                                                06.18.18 - 02.22.19
                    5544 Buckingham Dr.
                    Russellville, TN 37860
       26a.16.      Valerie Gilbert                                                                                              09.01.1992 - 11.02.17
                    3764 Shelby 209
                    Clarence, MO 63437
       26a.17.      April Graham                                                                                                 04.01.19 - 04.02.19
                    2235 Kidwell Ridge Rd.
                    Morristown, TN 37814
       26a.18.      Janet Gray                                                                                                   12.08.14 - 01.16.17
                    173 Old Fayetteville Hwy.
                    Lynchburg, TN 37352
       26a.19.      Tanya Greene                                                                                                 11.20.03 - 11.23.18
                    1136 Back Valley Rd.
                    Sneedville, TN 37869
       26a.20.      Rebecca Harlow                                                                                               03.21.18 - current
                    2290 Central Park Dr.
                    Troy, MO 63379
       26a.21.      Debra Harvey                                                                                                 08.01.16 - 09.14.16
                    35251 Monroe Rd., Apt. 390
                    Monroe City, MO 63456
       26a.22.      Whittney Hickey                                                                                              12.03.18 - 04.17.19
                    4687 East Hampton Blvd.
                    Morristown, TN 37813
       26a.23.      Betty Howard                                                                                                 05.15.1972 - current
                    1021 Rhett Circle
                    Morristown, TN 37814
       26a.24.      Lee Huguenard                                                                                                01.22.1990 - 04.13.17
                    110 Judge Asbury Ct.
                    Jacksboro, TN 37757
       26a.25.      Jane Hutton                                                                                                  01.28.15 - 12.28.17
                    1635 Timber Ridge Road
                    Greeneville, TN 37743
       26a.26.      Tabitha Jaycox                                                                                               04.29.19 - current
                    624 Whipoorwill Dr.
                    Talbott, TN 37877
       26a.27.      Donna Jonagin                                                                                                02.12.15 - current
                    532 Big Hill Rd.
                    Mooresburg, TN 37811
       26a.28.      Angela Jones                                                                                                 01.16.17 - current
                    129 Maydawn Lane
                    Mooresburg, TN 37811

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                             Desc
                                                            Main Document   Page 126 of 167
 Debtor      Lakeway Publishers, Inc.                                                                   Case number (if known)



       Name and address                                                                                                          Date of service
                                                                                                                                 From-To
       26a.29.      Cynthia Kaus                                                                                                 11.01.12 - 04.26.19
                    189 Rue Grand Dr.
                    Lake Saint Louis, MO 63367
       26a.30.      Lynnann Keller                                                                                               01.12.15 - 03.30.17
                    1038 Avondale Hollow Rd.
                    Rutledge, TN 37861
       26a.31.      Sonja Kinney                                                                                                 08.16.17 - 12.01.17
                    405 N. Wilkinson Rd.
                    Richmond, VA 23227
       26a.32.      Cassandra Lanier                                                                                             08.01.07 - current
                    2508 Threeway Road
                    Warsaw, VA 22572
       26a.33.      Shannon Lenk                                                                                                 03.18.19 - current
                    820 Eversmeyer Rd.
                    Silex, MO 63377
       26a.34.      Sarah Lewis                                                                                                  08.01.07 - 04.11.19
                    183 Freedom Way
                    Warsaw, VA 22572
       26a.35.      Mary Luck                                                                                                    11.27.17 - 03.31.18
                    556 Rabbit Run Road
                    Bumpass, VA 23024
       26a.36.      Linda Luebrecht                                                                                              10.01.1986 - 10.02.18
                    19862 Pike 476
                    Bowling Green, MO 63334
       26a.37.      Debra Luttrell                                                                                               09.23.1980 - current
                    4324 Old Tullahoma Rd.
                    Winchester, TN 37398
       26a.38.      Julie Malott                                                                                                 04.30.07 - 05.11.18
                    5393 Stuffel Rd.
                    Morristown, TN 37814
       26a.39.      Jennifer Martin                                                                                              02.25.19 - 03.18.19
                    2625 Purkey St.
                    Morristown, TN 37814
       26a.40.      Carolyn McCarter                                                                                             08.18.11 - current
                    404 Parker Rd.
                    Morristown, TN 37813
       26a.41.      Carolyn McKinney                                                                                             11.09.15 - current
                    1323 Hugh Dr.
                    Morristown, TN 37814
       26a.42.      Donna McManama                                                                                               07.16.07 - current
                    610 Tidball
                    Centralia, MO 65240
       26a.43.      Janice Montez                                                                                                01.01.08 - 04.24.17
                    4204 Fenwick St.
                    Henrico, VA 23222
       26a.44.      Paula Parrish                                                                                                01.01.08 - 01.19.18
                    2577 Cartersville Rd.
                    Mineral, VA 23117

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                             Desc
                                                            Main Document   Page 127 of 167
 Debtor      Lakeway Publishers, Inc.                                                                   Case number (if known)



       Name and address                                                                                                          Date of service
                                                                                                                                 From-To
       26a.45.      Abbie Power                                                                                                  10.23.17 - current
                    717 Tugboat St.
                    Monroe City, MO 63456
       26a.46.      Michelle Purkey                                                                                              09.28.09 - current
                    1104 Cross St.
                    Erwin, TN 37650
       26a.47.      Katherine Ring                                                                                               04.08.13 - 09.05.18
                    691 Cuckoo Rd.
                    Louisa, VA 23093
       26a.48.      Mindy Rogers                                                                                                 02.20.07 - 03.09.18
                    410 Hillwood Rd.
                    Tullahoma, TN 37388
       26a.49.      Karen Sanders                                                                                                02.13.17 - 06.29.17
                    4115 Griffin Rd.
                    Lynchburg, TN 37352
       26a.50.      Stephanie Sanford                                                                                            08.01.07 - current
                    10545 Cople Hwy.
                    Kinsale, VA 22488
       26a.51.      Lauren Scott                                                                                                 08.10.16 - 04.28.17
                    96 John Mark Ct.
                    Manchester, TN 37355
       26a.52.      Kelly Seay                                                                                                   01.01.08 - current
                    142 Jefferson Hwy
                    Louisa, VA 23093
       26a.53.      Michael Short                                                                                                08.31.00 - current
                    13 Pokes Ln.
                    Elsberry, MO 63343
       26a.54.      Tishauna Snyder                                                                                              04.17.17 - 10.31.17
                    11 Betsy Ross Cover
                    Ruther Glen, VA 22546
       26a.55.      Ashley Southerland                                                                                           11.14.16 - 03.22.19
                    3092 Hardy Rd.
                    White Pine, TN 37890
       26a.56.      Taylor Steele                                                                                                07.16.15 - 10.05.18
                    2470 Eastbrook Rd.
                    Estill Springs, TN 37330
       26a.57.      Kathren Thompson                                                                                             12.16.14 - 02.14.19
                    617 Circle Dr.
                    Tullahoma, TN 37388
       26a.58.      Cindy Viehman                                                                                                07.20.16 - 07.26.17
                    47 Oxford Place
                    Troy, MO 63379
       26a.59.      Julie Waechter                                                                                               08.03.17 - 03.21.18
                    534 Tabago Ln.
                    Moscow Mills, MO 63362
       26a.60.      Christine Watson                                                                                             01.03.17 - 09.29.17
                    1011 Park St.
                    Monroe City, MO 63456

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                     Desc
                                                            Main Document   Page 128 of 167
 Debtor      Lakeway Publishers, Inc.                                                                   Case number (if known)



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.61.      Christina White                                                                                                     11.18.16 - 10.27.17
                    745 Virginia St.
                    Saint Clair, MO 63077
       26a.62.      Mosby Wigginton                                                                                                     12.02.12 - 07.28.17
                    1518 Mansfield Landing
                    Midlothian, VA 23114
       26a.63.      Deborah Wimsatt                                                                                                     02.20.1991 - current
                    207 Oak Park Circle
                    Tullahoma, TN 37388
       26a.64.      Bridgette Worley                                                                                                    09.05.18 - current
                    15722 Pike 292
                    Bowling Green, MO 63334

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       Craine, Thompson, and Jones                                                                                         1966 - current
                    f/k/a Hiram Jones & Associates
                    P.O. Box 1779
                    Morristown, TN 37816

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Craine, Thompson, and Jones
                    P.O. Box 1779
                    Morristown, TN 37816
       26c.2.       Lorie Diamond, CFO
                    1609 W. 1st North St.
                    Morristown, TN 37815

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Commercial Bank
                    c/o Rick Sprinkle, MBA, Exec. VP
                    710 Cumberland Gap Pkwy.
                    Harrogate, TN 37752
       26d.2.       Hometrust Bank
                    c/o David Slack, County Executive
                    120 Evans Avenue
                    Morristown, TN 37814




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                      Desc
                                                            Main Document   Page 129 of 167
 Debtor      Lakeway Publishers, Inc.                                                                   Case number (if known)



       Name and address
       26d.3.       Citizens National Bank
                    c/o Chris Horn, Market President
                    Hamblen/Jefferson Counties
                    4320 Evan Greene Plaza
                    Morristown, TN 37814
       26d.4.       Fifth Third Bank
                    c/o Nathan Copeland, VP Comm.l Banking
                    8331 E. Walker Springs Ln.
                    Knoxville, TN 37923
       26d.5.       First Century Bank
                    c/o Rob Barger, President, CEO
                    P.O. Box 159
                    Tazewell, TN 37879
       26d.6.       New People's Bank
                    c/o J.W. Kiser, SCBO/SVP
                    101 Linden Square Dr.
                    Bristol, VA 24202
       26d.7.       SunTrust Bank
                    c/o Harry Gross, EVP
                    9950 Kingston Pike
                    Knoxville, TN 37922
       26d.8.       Community Bank Blount County
                    c/o John Harris, EVP, CLO
                    P.O. Box 9730
                    Maryville, TN 37802
       26d.9.       Wells Fargo
                    c/o Michael Friesch, VP Comm. Banking Gr
                    3100 West End Ave., Ste. 900
                    Nashville, TN 37203
       26d.10.      The Joel Cohen Group, LLC
                    d/b/a callcohen.com
                    c/o Joel Cohen, Chairman, Pres., CEO
                    1389 W. 86th St., Ste. 196
                    Indianapolis, IN 46260
       26d.11.      AXIS Capital Funding
                    92 Pitts Bay Rd., AXIS House
                    Pembroke, HM 08 Bermuda
                    Attn: Tracy Harris, VP Business Funding
       26d.12.      Lighthouse Financial Group
                    6624 Colonial Forest Lane
                    Attn: Al Foster, Vice Presidet
                    Knoxville, TN 37919
       26d.13.      BB&T
                    900 S. Gay St., 24th Floor
                    Attn: DeAnna Hughes
                    Knoxville, TN 37902
       26d.14.      SMS Financial, LLC
                    6829 North 12th St.
                    Attn: Dan Shorr
                    Phoenix, AZ 85014




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                 page 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                      Desc
                                                            Main Document   Page 130 of 167
 Debtor      Lakeway Publishers, Inc.                                                                   Case number (if known)



       Name and address
       26d.15.      First Tennessee Bank
                    1112 W. First N. St.
                    Attn: Justin Cook
                    Morristown, TN 37814
       26d.16.      Pinnacle Financial Partners
                    1111 Northshore Dr.. Ste. S800
                    Attn: Leslie Mills
                    Knoxville, TN 37921

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Ricky Ball                                                                                               $117,225.45
       .                                                                                    04.30.19                 Cost

               Name and address of the person who has possession of
               inventory records
               Citizen Tribune (Donna Jonhagin)
               1609 W. 1st North St.
               Morristown, TN 37814


       27.2 Jeff Fishman                                                                                             $90,477.08
       .                                                                                    04.30.19                 Cost

               Name and address of the person who has possession of
               inventory records
               Tullahoma News (Debbie Wimsatt)
               505 Lakeway Place
               Tullahoma, TN 37388


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       R. Jack Fishman                                1220 Wildwood Dr.                                   Chairman                              7%
                                                      Morristown, TN 37814

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       R. Michael Fishman                             761 Berkshire Dr.                                   Secretary/Treasurer                   20%
                                                      Morristown, TN 37814

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jeffrey D. Fishman                             600 Stuart St.                                      Vice President                        20%
                                                      Tullahoma, TN 37388

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dr. Donald Dees                                200 Seven Oaks                                      Director                              5%
                                                      Knoxville, TN 37922




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                   Desc
                                                            Main Document   Page 131 of 167
 Debtor      Lakeway Publishers, Inc.                                                                   Case number (if known)



       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Omer E. Perryman                               1310 Bales Dr.                                      Director                           3%
                                                      Morristown, TN 37814

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       William O. Foutch                              830 W 1st North St.                                 Director/Assistant Secretary       0%
                                                      Morristown, TN 37814

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       John R. Johnson                                175 Fincastle Court                                 Director                           1%
                                                      Daleville, VA 24083

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Lorie Diamond                                  5036 Cameron Rd.                                    Director                           0%
                                                      Morristown, TN 37814

       Name                                           Address                                             Position and nature of any         % of interest, if
                                                                                                          interest                           any
       Doyle Wallace                                  5050 S Davy Crocket Pkwy                            Director                           0.4% (17
                                                      Morristown, TN 37813                                                                   shares)



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any     Period during which
                                                                                                          interest                       position or interest
                                                                                                                                         was held
       Donald Lovelace                                354 Beechwood Cir.                                  Director                       term ended
                                                      Morristown, TN 37814                                                               05.2019

       Name                                           Address                                             Position and nature of any     Period during which
                                                                                                          interest                       position or interest
                                                                                                                                         was held
       Jane Hutton                                    1635 Timber Ridge Rd.                                                              term ended
                                                      Greeneville, TN 37743                                                              12.2017

       Name                                           Address                                             Position and nature of any     Period during which
                                                                                                          interest                       position or interest
                                                                                                                                         was held
       William North                                  P.O. Box 621                                                                       terrm ended
                                                      Morristown, TN 37815                                                               08.2018

       Name                                           Address                                             Position and nature of any     Period during which
                                                                                                          interest                       position or interest
                                                                                                                                         was held
       Harry Hill                                     1107 Pickett Dr.                                                                   term ended
                                                      Tullahoma, TN 37388                                                                10.2017


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                                     Desc
                                                            Main Document   Page 132 of 167
 Debtor      Lakeway Publishers, Inc.                                                                   Case number (if known)




            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Bert & Jean Gudis
       .    540 Glen Ives Way                                    $2,000.00                                                                 Settle estate of
               Knoxville, TN 37919                               20 shares of stock @ $100 ea.                           July 2018         Jean Gudis

               Relationship to debtor
               Stockholder


       30.2 R. Kenneth Reel, Jr.
       .    P.O. Box 2291                                        $100                                                                      Settle estate of R.
               Morristown, TN 37816                              1 share of stock @ $100 ea.                             May, 2019         Kenneth Reel, Jr.

               Relationship to debtor
               Stockholder


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    USI Consulting Group                                                                                       EIN:        XX-XXXXXXX
    900 S. Gay St., Ste. 1796
    Knoxville, TN 37902

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 31, 2019

 /s/ R. Jack Fishman                                                    R. Jack Fishman
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                  Desc
                                                            Main Document   Page 133 of 167




                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
 In re      Lakeway Publishers, Inc.                                                                         Case No.
                                                                                   Debtor(s)                 Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


      The above Debtor(s) hereby verifies under the penalty of perjury under the laws of the United States of
America that the attached list of creditors is true and correct to the best of his/her knowledge.




 Date:       May 31, 2019                                               /s/ R. Jack Fishman
                                                                        R. Jack Fishman/President
                                                                        Signer/Title

 Date: May 31, 2019                                                     /s/ Ryan E. Jarrard
                                                                        Signature of Attorney
                                                                        Ryan E. Jarrard 024525
                                                                        Quist, Fitzpatrick & Jarrard, PLLC
                                                                        2121 First Tennessee Plaza
                                                                        800 South Gay Street
                                                                        Knoxville, TN 37929-9711
                                                                        (865) 524-1873 Fax: (865) 525-2440




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                             Main Document   Page 134 of 167

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        A-1 Equipment Rental
                        335 East Morris Blvd.
                        Morristown, TN 37813

                        A-Z Office Resource
                        d/b/a Evans Office Supply
                        1600 E Andrew Johnson Hwy.
                        Morristown, TN 37814

                        A.U. & Anna Dee Bradley
                        c/o Sharon Hurley
                        311 Getta Way
                        Mocksville, NC 27028

                        Accident Fund
                        P.O. Box 77000
                        Dept. 77125
                        Detroit, MI 48277-0125

                        Acme Printing Company
                        1100 East Main Street
                        Morristown, TN 37814

                        Adrian Hale Pest Control
                        5476 St. Paul Rd.
                        Morristown, TN 37814

                        Advanced Plastics, Inc.
                        7360 Cockrill Bend Blvd.
                        Nashville, TN 37209

                        Advanced Publishing Technology
                        123 S. Victory Blvd.
                        Burbank, CA 91502-2347

                        Algie L. Christian, Trustee
                        for Whitney C. Christian
                        1016 Lookout Dr.
                        Morristown, TN 37814

                        Alice Gerson Goldfarb
                        11 Brown Court
                        Livingston, NJ 07039

                        Alice Sutherland Pryor
                        1421 Laurel Hill Circle
                        Jefferson City, TN 37760

                        Alliance for Audited Media
                        P.O. Box 74008818
                        Chicago, IL 60674-8818

                        American Express
                        PO Box 650448
                        Dallas, TX 75265
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 135 of 167


                    American Paper & Twine
                    7400 Cockrill Bend Blvd.
                    Nashville, TN 37209

                    AMG Parade
                    P.O. Box 306106
                    Nashville, TN 37230-6106

                    Andrew Johnson Bank
                    435 West 1st North Street
                    Morristown, TN 37814

                    Andrews McMeel Syndication
                    P.O. Box 843345
                    Kansas City, MO 64184-3345

                    Angela Stacy
                    705 Oak Street
                    Manchester, TN 37355

                    Animatron, Inc.
                    2 Seaport Ln., Ste. 8C
                    Boston, MA 02210

                    Anne P. Sims
                    P.O. Box 1005
                    Morristown, TN 37816

                    Appalachian Electric Co-op
                    PO Box 710
                    Jefferson City, TN 37760

                    Associated Bag Company
                    P.O. Box 3036
                    Milwaukee, WI 53201

                    Associated Press Broadcast
                    P.O. Box 414212
                    Boston, MA 02241-4212

                    AT&T
                    P.O. Box 105503
                    Atlanta, GA 30348-5503

                    AT&T
                    PO Box 105262
                    Atlanta, GA 30348

                    AT&T
                    P.O. Box 5019
                    Carol Stream, IL 60197-5019
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 136 of 167


                    AT&T
                    Direct TV
                    2250 East Imperial Hwy., N368
                    El Segundo, CA 90245

                    AT&T U-Verse
                    P.O. Box 5014
                    Carol Stream, IL 60197-5014

                    Athens Paper Company
                    P.O. Box 291329
                    Nashville, TN 37229-1329

                    Athlon Media Group
                    75 Remittance Dr., #1211
                    Chicago, IL 60675-1211

                    Atlantic Broadband
                    P.O. Box 371801
                    Pittsburgh, PA 15250

                    Atmos Energy Corp.
                    P.O. Box 790311
                    Saint Louis, MO 63179

                    AVW, Inc.
                    d/b/a Max Pro
                    P.O. Box 9962
                    Fort Lauderdale, FL 33310

                    Bagwell Document Solution
                    618 Elm St.
                    Shelbyville, TN 37160

                    Bank of America
                    PO Box 15019
                    Wilmington, DE 19850

                    Bank of America Business Card
                    P.O. Box 15796
                    Wilmington, DE 19886-5796

                    Bankcard Center
                    P.O. Box 385
                    Memphis, TN 38101

                    Barbara B. Thompson
                    1025 walters Drive
                    Morristown, TN 37814

                    Barbara Gilliam Thomas
                    768 Graves-Delozier Rd.
                    Seymour, TN 37865
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 137 of 167


                    BB&T Commercial Equipment Capital
                    Attn: Accounts Receivable
                    P.O. Box 896534
                    Charlotte, NC 28289

                    Ben E. DAvis
                    (Deceased)
                    7400 St. Clair Rd.
                    Whitesburg, TN 37891

                    Berney Office Solution
                    P.O. Box 932893
                    Atlanta, GA 31193-2893

                    Betty G. Minsk
                    1150 Coronet Court, NE
                    Atlanta, GA 30329

                    Betty Howard
                    1021 Rhett Circle
                    Morristown, TN 37814

                    Betty Lamb


                    Betty Shuck
                    1462 WHiteside Dr.
                    Morristown, TN 37814

                    Beulah Clarkson
                    1320 Secretariat Dr.
                    Morristown, TN 37814

                    Beyond Private Label
                    W237N2920 Woodgate Rd., Ste. 300
                    Pewaukee, WI 53072

                    BH Media Publishing Solutions
                    P.O. Box 26087
                    Richmond, VA 23260

                    Big Orange Electric
                    c/o Steven A. Ricker
                    2035 Brights Pike
                    Morristown, TN 37814

                    BlueCross BlueShield
                    P.O. Box 6349
                    Carol Stream, IL 60197-6349

                    BlueCross BlueShield of TN
                    Group Receipts Dept.
                    P.O. Box 6539
                    Carol Stream, IL 60197-6539
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 138 of 167


                    Bobbie Ball


                    Brian Keith West
                    2904 Laurel St.
                    Vicksburg, MS 39180

                    Britt Monk
                    925 Dalton Circle
                    Morristown, TN 37814

                    Burnett Dobson & Pinchak
                    711 Cherry St., Ste. 200
                    Chattanooga, TN 37402

                    C.B. Holt
                    174 Phyllis Dr.
                    Bean Station, TN 37708

                    Camera Castle
                    201 East Main St.
                    Morristown, TN 37814

                    CDW Computer Centers
                    P.O. Box 75723
                    Chicago, IL 60675

                    Century Fire Protection
                    2450 Satellite Blvd.
                    Duluth, GA 30096

                    Century Printing & Packaging
                    P.O. Box 2358
                    Greer, SC 29652

                    Certified Laboratories (MANTEK)
                    23261 Network Place
                    Chicago, IL 60673-1232

                    Chapel Hill Manufacturing Co.
                    P.O. Box 208
                    Oreland, PA 19075-1597

                    Chapter 13 Standing Trustee
                    P.O. Box 511
                    Chattanooga, TN 37401

                    Charles E. Sons
                    157 Brandi Way
                    Winchester, TN 37398

                    Charles L. Burrus
                    919 Ashbrooke Way
                    Knoxville, TN 37923
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 139 of 167


                    Charles Michael Hodge
                    1710 Morningside Dr.
                    Morristown, TN 37814

                    Charter Communications
                    P.O. Box 742613
                    Cincinnati, OH 45274-2613

                    Chase Platinum Visa


                    Christopher P. Demers
                    1745 Catalpa Ln.
                    Reno, NV 89511

                    Cintas Corp.
                    P.O. Box 631025
                    Cincinnati, OH 45263

                    Citizen Tribune
                    1609 W. 1st North St.
                    Morristown, TN 37814

                    Citizens Tri-County Bank
                    201 N Jackson St.
                    Tullahoma, TN 37388

                    City of Fayetteville
                    Property Tax Office
                    110 Elk Avenue S.
                    Fayetteville, TN 37334

                    City of Manchester
                    200 West Fort St.
                    Manchester, TN 37355

                    City of Morristown
                    P.O. Box 1654
                    Morristown, TN 37816

                    City of Tullahoma
                    P.O. Box 807
                    Tullahoma, TN 37388

                    Coffee County Clerk
                    1327 McArthur St., #1
                    Manchester, TN 37355

                    Coffee County Register of Deeds
                    1341 McArthur St., #2
                    Manchester, TN 37355

                    Coffee County Trustee
                    1341 McArthur St., #1
                    Manchester, TN 37355
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 140 of 167


                    Colonial Beach Postmaster
                    1000 Dwight
                    Colonial Beach, VA 22443

                    Comcast Communications
                    P.O. Box 3005
                    Southeastern, PA 19398

                    Comcast, Inc.
                    PO Box 105184
                    Atlanta, GA 30348-5184

                    Communication Resources, Inc.
                    P.O. Box 22145
                    Chattanooga, TN 37422

                    Community Creations, Inc.
                    P.O. Box 307241
                    Columbus, OH 43230

                    Consolidated Plastics Co.
                    4700 Prosper Dr.
                    Stow, OH 44224

                    Contemporary Energy Solutions
                    621 Plainfield Rd., Ste. 310
                    Willowbrook, IL 60527

                    Corning Publishing Co., Inc.
                    810 N. Missouri Ave.
                    Corning, AR 72422

                    County of Louisa
                    Attn: Amanda Reidelbach
                    P.O. Box 160
                    Louisa, VA 23093

                    County of Northumberland
                    Attn: Ellen Kirby, Treasurer
                    P.O. Box 297
                    Heathsville, VA 22473

                    Craig Enterprises
                    5450 Circle Church Dr.
                    Attn: Terry Craig
                    Leesburg, FL 34748

                    Craine, Thompson & Jones, PC
                    P.O. Box 1779
                    Morristown, TN 37816

                    Creators Syndicate
                    737 3rd St.
                    Hermosa Beach, CA 90254
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 141 of 167


                    Crown Castle South, LLC
                    P.O. Box 301334
                    Dallas, TX 75303-1334

                    CSI Telecommunications
                    18161 Edison Ave., Ste. D
                    Chesterfield, MO 63005

                    CWR Digital
                    630 Bent Creek Dr.
                    Evans, GA 30809

                    Cynthia H. Shoun
                    3105 Hampton Circle
                    Morristown, TN 37814

                    Daniel Kemp Newman
                    3760 Stacy Ave.
                    Morristown, TN 37814

                    Datavision, Inc.
                    3018 Knollwood Dr.
                    Cameron Park, CA 95682

                    Debra Suzanne Sexton
                    624 Lilac Street
                    Morristown, TN 37814

                    Dell Marketing, L.P.
                    c/o Dell USA, L.P.
                    P.O. Box 534118
                    Atlanta, GA 30353-4118

                    Dependable Laundry
                    71 N. Industrial Dr.
                    Coalmont, TN 37313

                    DFS
                    P.O. Box 88042
                    Chicago, IL 60680

                    Dish Network
                    Dept. 0063
                    P.O. Box 94063
                    Palatine, IL 60094

                    Diversified Computer Supplies, Inc.
                    4435 Concourse Dr.
                    Ann Arbor, MI 48108

                    Dominion Virginia Power
                    P.O. Box 26543
                    Richmond, VA 23290-0001
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 142 of 167


                    Donald B. Oakley
                    7513 Sherwood Dr.
                    Knoxville, TN 37919

                    Donald Dees
                    200 Seven Oaks Dr.
                    Knoxville, TN 37922

                    Douglas Keith Sexton
                    1813 Amarillo Ln.
                    Knoxville, TN 37922

                    Doyle M. Wallace
                    P.O. Box 687
                    Morristown, TN 37815

                    Dr. Dale Allen
                    P.O. Box 555
                    TN 37800

                    Dr. Donald Dees
                    200 Seven Oaks Dr.
                    Knoxville, TN 37922

                    Dr. O.L. Merritt
                    2264 Cambridge Dr.
                    Morristown, TN 37814

                    Dr. Truiet H. Pierce
                    P.O. Box 37
                    Sneedville, TN 37869

                    Dr. William Rooney
                    451 South Jackson St.
                    Morristown, TN 37814

                    Duck River Electric
                    P.O. Box 179
                    Lynchburg, TN 37352

                    Duke Oil Company
                    P.O. Box 250
                    Mineral, VA 23117

                    Dyal S. Lawncare
                    613 Cindy Court
                    Whitesburg, TN 37891

                    East Coast Risk Management
                    40 Lincoln Way, Ste. 201
                    North Huntington, PA 15642

                    East Tennessee PBS
                    1611 E Magnolia Ave.
                    Knoxville, TN 37917-7825
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 143 of 167


                    Elk River Public Utility District
                    P.O. Box 179
                    Lynchburg, TN 37352

                    Ennis, Inc.
                    P.O. Box 841741
                    Dallas, TX 75284

                    Fastenal
                    PO Box 978
                    Winona, MN 55987

                    Faye's Office Supply
                    105 Byrd Street
                    Orange, VA 22960

                    Fayetteville Lions Club
                    c/o Ted Wright
                    P.O. Box 217
                    Fayetteville, TN 37334

                    Fayetteville Rotary Club
                    P.O. Box 72
                    Fayetteville, TN 37334

                    FedEx
                    P.O. Box 660481
                    Dallas, TX 75266

                    First Impression Printing
                    P.O. Box 1624
                    Morristown, TN 37816

                    Foster Arnett, Jr.
                    1236 Forest Brook Rd.
                    Knoxville, TN 37919

                    Frank & Nancy Holder
                    1824 Country Club Drive
                    Morristown, TN 37814

                    Frank Holder
                    (Deceased)
                    1824 Country Club Dr.
                    Morristown, TN 37814

                    Franklin County Chamber of Commerce
                    44 Chamber Way
                    Winchester, TN 37398

                    Franklin County Clerk
                    1 S. Jefferson St.
                    Winchester, TN 37398
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 144 of 167


                    Franklin County Solid Waste
                    P.O. Box 518
                    Winchester, TN 37398

                    Franklin County Trustee
                    P.O. Box 340
                    Winchester, TN 37398

                    Friends2Follow
                    P.O. Box 526393
                    Salt Lake City, UT 84152-6393

                    Fullerton's Refrigeration
                    102 Water St.
                    Petersburg, TN 37144

                    G&K Montgomery
                    P.O. Box 677057
                    Dallas, TX 75267

                    G&V Campbell, Inc.
                    329 SE Huntington Cir.
                    Port Saint Lucie, FL 34984

                    G.O. Haggard Family
                    Limited Partnership
                    c/o Swanson & Cowan, LLP
                    717 W. Main St., Ste. 100
                    Morristown, TN 37814

                    Gary Smith


                    Gene Jolley


                    Gracenote Media Services, LLC
                    Lockbox 29421
                    Chicago, IL 60673-1294

                    Grapevine Solutions
                    1395 Kevin Lane
                    Lenoir City, TN 37772

                    Graphic Creations
                    213 E 4th Ave.
                    Knoxville, TN 37917

                    Great Lakes Publishing, Inc.
                    P.O. Box 499
                    Portland, MI 48875

                    Greene Advertising Agency
                    P.O. Box 475
                    Snow Hill, NC 28580
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 145 of 167


                    Gregory Scott Sexton
                    730 Barton Drive
                    Morristown, TN 37814

                    Gunnels Book Bindery
                    662 McAllister Rd.
                    Albertville, AL 35950

                    Guthrie Machine
                    2106 Madison St.
                    Shelbyville, TN 37160

                    Hamblen County Department of Education
                    210 E Morris Blvd.
                    Morristown, TN 37813

                    Harry Hill


                    Healthsville Postmaster
                    27 Monument Place
                    Heathsville, VA 22473

                    Helen Iddins Jolley
                    731 W Rhoten Street
                    Jefferson City, TN 37760

                    Heller Syndication
                    Attn: Joe Heller
                    P.O. Box 12401
                    Green Bay, WI 54307

                    Henry & McCord
                    P.O. Box 538
                    300 N. Jackson St.
                    Tullahoma, TN 37388

                    Henry Paul Beets, Jr.
                    1421 Rich Circle
                    Morristown, TN 37814

                    Heritage Propane
                    P.O. Box 371473
                    Pittsburgh, PA 15250

                    Hoag & Sons' Book Bindery
                    145 S. Main St.
                    Eaton Rapids, MI 48827

                    Holston Electric Co-op
                    P.O. Box 190
                    Rogersville, TN 37857-0190
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 146 of 167


                    Holston Gases
                    P.O. Box 127
                    Morristown, TN 37814

                    Howard & Marjorie Westhaver Trust
                    Majorie Westhaver, Executor
                    2604 King's Crown Court
                    Fort Myers, FL 33908

                    Inland Press Association
                    Financial Studies Mgr.
                    701 Lee St., Ste. 925
                    Des Plaines, IL 60016

                    Internal Revenue Service
                    P.O. Box 37941
                    Hartford, CT 06176-7941

                    IT Select
                    P.O. Box 382220
                    Germantown, TN 38183

                    James C. Noe
                    505 Conkinnon Dr.
                    Lenoir City, TN 37772

                    James G. Rines
                    3109 Lee Drive
                    Morristown, TN 37814

                    James Hallada
                    5681 Browning Way
                    Russellville, TN 37860

                    James Howard Davenport
                    (Deceased)
                    P.O. box 531
                    Morristown, TN 37814

                    James W. Bond & Eugenia D. Bond
                    900 Bond Circle
                    Morristown, TN 37814

                    James W. Burnett
                    Box 268
                    Jamestown, TN 38556

                    Jane H. Strate Hopson
                    1334 Hodge Ct.
                    Morristown, TN 37814

                    Jason Conway
                    2233 Kidwell Ridge Rd.
                    Morristown, TN 37814
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 147 of 167


                    Jean Coffman


                    Jefferson County Chamber of Commerce
                    P.O. Box 890
                    Dandridge, TN 37725

                    Jeffrey Jay West
                    1319 Baum St.
                    Vicksburg, MS 39180

                    Joe F. Taylor
                    800 E. 2nd North St.
                    Morristown, TN 37814

                    John & Megan Maple
                    P.O. Box 275
                    Dandridge, TN 37725

                    John F. Clawson
                    1919 Morningside Dr.
                    Morristown, TN 37814

                    John Gregory Spain
                    1204 Ridgecrest St.
                    Morristown, TN 37814

                    John Johnson


                    John Lecroy
                    1316 Judy Reagan Lane
                    Knoxville, TN 37931

                    John R. Johnson
                    175 Fincastle Ct.
                    Daleville, VA 24083

                    John St. Clair Photography
                    151 Circle Dr.
                    Manchester, TN 37355

                    Joseph D. Bryant
                    P.O. Box 550
                    Wallace, NC 28466

                    JTF
                    5568 General Washington Dr., Ste. A203
                    Alexandria, VA 22312

                    Judy M. Couch
                    1308 W. Lakeview Dr.
                    Johnson City, TN 37601
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 148 of 167


                    Judy Martin


                    Judythe K. Smith
                    1709 15th North
                    Texas City, TX 77590

                    Jumpstart Publishing
                    d/b/a Fox Print Services
                    P.O. Box 8
                    Mandeville, LA 70470

                    Justin Demers
                    2515 Sidewinder Dr.
                    Park City, UT 84060

                    K&S Awards
                    510 Country Club Dr.
                    Tullahoma, TN 37388

                    Karl Kroijer
                    4237 Headsail Dr.
                    New Port Richey, FL 34652

                    Kathryne Bible
                    P.O. Box 1612
                    Morristown, TN 37814

                    Kathy Sotelo
                    5524 Old Hwy. 160
                    Morristown, TN 37813

                    Keister-Williams Newspaper Services, Inc
                    P.O. Box 8187
                    Charlottesville, VA 22906

                    Keith D. Rugel
                    792 E Broadway Blvd.
                    Jefferson City, TN 37760

                    Keith Purkey
                    P.O. Box 1005
                    Morristown, TN 37816

                    King Features Syndicate
                    P.O. Box 90007
                    Prescott, AZ 86304-9007

                    King Printing Solutions
                    P.O. Box 1467
                    New Tazewell, TN 37824

                    Kingsport Imaging Systems, Inc.
                    200 E Market St.
                    Kingsport, TN 37660
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 149 of 167


                    Kiwanis Club of Morristown
                    P.O. Box 1002
                    Morristown, TN 37816-1002

                    Laura Anne Maden,
                    Jim & Elizabeth Maden, Jr.
                    803 Edgewood Ct.
                    Franklin, TN 37064

                    Lawrence Nee


                    Lee Huguenard


                    Legacy.com Inc.
                    230 W. Monroe, Ste. 400
                    Chicago, IL 60606

                    Lincoln County Chamber of Comerce
                    P.O. Box 515
                    Fayetteville, TN 37334

                    Lincoln County Clerk
                    112 Main St. South, Ste. 102
                    Fayetteville, TN 37334

                    Lincoln County Vending
                    605 Green Street
                    Fayetteville, TN 37334

                    Lincoln National Life Ins. Co.
                    1300 South Clinton St.
                    Philadelphia, PA 19170-0439

                    Linda C. Lampkin
                    2638 Vista Dr.
                    Talbott, TN 37877

                    Local Media Association
                    P.O. Box 84042
                    Chicago, IL 60689

                    Logicnow, Ltd.
                    P.O. Box 28720
                    New York, NY 10087

                    Lois S. Garner
                    1521 Dougherty Dr.
                    Morristown, TN 37814

                    Lonas Dalton
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 150 of 167


                    Louisa County Circuit Court
                    Clerk's Office
                    P.O. Box 37
                    Louisa, VA 23093

                    Louisa County Water Authority
                    P.O. Box 9
                    Louisa, VA 23093

                    Louisa Postmaster
                    Periodical Postage
                    NEED ADDRESS
                    Louisa, VA 23093

                    Lydia Alice Hook Niewoehner
                    174 Big Island Trail
                    Ponte Vedra, FL 32081

                    Manchester Coffee County Conference Ctr.
                    147 Hospitality Blvd.
                    Manchester, TN 37355

                    Manchester Rotary Club
                    P.O. Box 575
                    Manchester, TN 37349

                    Manufacturer's News, Inc.
                    1633 Central St.
                    Evanston, IL 60201

                    Mark Anthony, William Timothy
                    Standifer & Glenna Sue Napier
                    1003 Lakeway Rd.
                    Morristown, TN 37814

                    Martha Bourlakas
                    6718 Fairway Ridge Rd.
                    Roanoke, VA 24018

                    Mary Bruce
                    921 E Ellis St., Apt. #3
                    Jefferson City, TN 37760

                    Mary P. Burnett
                    P.O. Box 1005
                    Morristown, TN 37816

                    Max Hime
                    (Deceased)
                    993 Dover Rd.
                    Morristown, TN 37813

                    McCabe, Weisberg & Conway, LLC
                    123 S. Broad St., Ste. 1400
                    Philadelphia, PA 19109
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 151 of 167


                    McGuffins Partners


                    McKinney Plumbing & Electric
                    502 Adams St.
                    Fayetteville, TN 37334-4914

                    McMaster Car Supply Co.
                    P.O. Box 7690
                    Chicago, IL 60680-7690

                    Melissa L. Arnett Campbell
                    1010 Scenic Highway
                    Lookout Mountain, TN 37350

                    Metro Creative Graphics
                    519 Eighth Avenue, 18th Floor
                    New York, NY 10018

                    Metro Forms, Inc.
                    74 Davis Avenue
                    Rye, NY 10580

                    Meyer Plastics, LLC
                    1111 N 20th Ave.
                    Yakima, WA 98902

                    MHH Foundation
                    1621 W Morris Blvd., Ste. D
                    Morristown, TN 37813

                    Mildred's Florist & Gifts, Inc.
                    2255 Sandstone Dr.
                    Morristown, TN 37814

                    Misc Vendors


                    MitoTech, LLC
                    2001 Broadway, 6th Floor
                    Riviera Beach, FL 33404

                    Monotag Corporation, Inc.
                    209 South Jefferson St., Ste. 1075
                    Winchester, TN 37398

                    Montross Postmaster
                    15917 Kings Highway
                    Montross, VA 22520

                    Morristown Area Chamber of Commerce
                    825 W. 1st North St.
                    Morristown, TN 37814
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 152 of 167


                    Morristown East HS Baseball
                    P.O. Box 3053
                    Morristown, TN 37814-1056

                    Morristown Postmaster
                    803 S Cumberland St.
                    Morristown, TN 37813

                    Morristown Utilities Commission
                    P.O. Box 59012
                    Knoxville, TN 37950

                    Motion Industries
                    PO Box 404130
                    Atlanta, GA 30384

                    Mr. & Mrs. T.L. Shockley
                    309 Central Church Rd.
                    Morristown, TN 37814

                    Mrs. Bill Cunningham
                    P.O. Box 2412
                    Boca Grande, FL 33921

                    Muller-Martini Corp.
                    Lock Box 7196
                    P.O. Box 8500
                    Philadelphia, PA 19178

                    Murrell Burglar Alarms
                    5353 Old U.S. 11E
                    Morristown, TN 37814-1056

                    MUS Fibernet
                    P.P. Box 59012
                    Knoxville, TN 37950

                    Mutual Graphics
                    P.O. Box 841741
                    Dallas, TX 75284

                    Mutual of Omaha
                    Payment Processing Center
                    1299 Farnam St., Ste. 1400
                    Omaha, NE 68102

                    Nancy Anderson Kennedy
                    P.O. Box 1005
                    Morristown, TN 37816

                    Nancy Fishman
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 153 of 167


                    Narrow Passage Press
                    P.O. Box 777
                    Woodstock, VA 22664

                    National Newspaper Association
                    101 S Palafox, Unit 13323
                    Pensacola, FL 32591

                    Nationwide Marketing Services
                    3620 N 3rd Ave., 2nd Floor
                    Phoenix, AZ 85013

                    Nelco
                    P.O. Box 1157
                    Grand Rapids, MI 49501-1157

                    Nelson & Rosemary Collins
                    634 Waterwood Ct.
                    White Pine, TN 37890

                    NewEgg.com
                    Accounts Receivable
                    17560 Rowland St.
                    City of Industry, CA 91748

                    Newport Utilities
                    P.O. Box 519
                    Newport, TN 37822

                    News Media Alliance
                    P.O. Box 79196
                    Baltimore, MD 21279

                    Newscycle Solutions, Inc.
                    P.O. Box 851306
                    Minneapolis, MN 55485-1306

                    Newspaper Production & Research Center
                    236 N.E. 31st Street
                    Oklahoma City, OK 73105

                    Nick Davenport
                    3656 Brimer Rd.
                    Morristown, TN 37814

                    Nies Mechanical
                    P.O. Box 726
                    Talbott, TN 37877

                    Nola C. & Henry C. Baird, Jr.
                    1105 Mountain Laurel
                    Morristown, TN 37814
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 154 of 167


                    Olive Software
                    Attn: Accounts Receivable
                    2101 S Blackhawak St., #240
                    Aurora, CO 80014

                    Omer C. Renner, MD
                    1534 Appley Dr.
                    Morristown, TN 37814

                    Omer E. Perryman
                    1310 Bales Ave.
                    Morristown, TN 37814

                    Onin Staffing
                    P.O. Box 933473
                    Atlanta, GA 31193-3473

                    Outdoor Adventure Media
                    c/o Tom Waynick
                    NEED COMPLETE ADDRESS
                    Normandy, TN 37360

                    PAGE Cooperative
                    P.O. Box 842228
                    Boston, MA 02284-2228

                    Pamela Dene Masengill
                    P.O. Box 609
                    Talbott, TN 37877

                    Pandologic, Inc.
                    Dept. CH 19764
                    Palatine, IL 60055-9764

                    Parade Publications, Inc.
                    P.O. Box 910682
                    Dallas, TX 75391

                    Patricia Alexander
                    1728 Christmas Drive
                    Morristown, TN 37814

                    Patricia Cureton
                    301 Busshog
                    Morristown, TN 37814

                    Patricia R. Oram
                    8050 Cross Creek Drive
                    Talbott, TN 37877

                    Paul E. Steinfeld
                    100 Inman Circle NE
                    Atlanta, GA 30309
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 155 of 167


                    PBI Printing, Inc.
                    P.O. Box 1071
                    Ringgold, GA 30736

                    Perq, LLC
                    7225 Georgetown Rd.
                    Indianapolis, IN 46268

                    Phillips Pressroom Services
                    230 Belcross Rd.
                    Camden, NC 27921

                    Pinnacle Bank
                    1111 N. Northshore Dr., Ste. S-800
                    Ste. 130
                    Knoxville, TN 37919

                    Pinnacle Bank
                    1111 N. Northshore Dr., Ste. S-800
                    Knoxville, TN 37919

                    Pinnacle Financial
                    NEED ADDRESS

                    Pinnacle Towers, LLC
                    P.O. Box 409250
                    Atlanta, GA 30384-9250

                    Pitney Bowes Global Financial Services
                    P.O. Box 371887
                    Pittsburgh, PA 15250

                    Pitney Bowes Reserve Account
                    P.O. Box 371874
                    Pittsburgh, PA 15250

                    Platepass, LLC
                    25274 Network Place
                    Chicago, IL 60673

                    Popmount, Inc.
                    2 San Ramon Way
                    Richmond, VA 23231

                    Porter's Tire Stores
                    P.O. Box 68
                    Morristown, TN 37815

                    Premier Lawn Care
                    P.O. Box 538
                    Manchester, TN 37349

                    Presteligence, LLC
                    8328 Cleveland Ave. NW
                    North Canton, OH 44720
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 156 of 167


                    Principal Life Insurance Co.
                    711 High Street
                    Des Moines, IA 50392-1520

                    Priscilla Jackson
                    8098 Whetsel Rd.
                    Whitesburg, TN 37891

                    Purchase Power
                    P.O. Box 371874
                    Pittsburgh, PA 15250

                    R. Jack Fishman
                    1220 Wildwood Dr.
                    Morristown, TN 37814

                    R. Kenneth Reel
                    P.O. Box 2291
                    Morristown, TN 37816

                    R. Mack & Marie Freeman
                    1166 Beauderaire Dr.
                    Morristown, TN 37814

                    R.R. Donnelley
                    P.O. Box 538602
                    Atlanta, GA 30353

                    Ralph Masengill, Jr.
                    609 Windridge Lane
                    Morristown, TN 37814

                    Ray Bible


                    Ray D. Hall
                    (Deceased)
                    2240 Warren Drive
                    Morristown, TN 37814

                    Raymond Bible
                    P.O. Box 1177
                    Morristown, TN 37816

                    Raymond E. Bible & Barbara I. Bible
                    P.O. Box 1177
                    Morristown, TN 37816

                    Realmatch
                    77 Water Street, 12 Floor
                    New York, NY 10005

                    Realmatch, Inc.
                    Dept. CH 19764
                    Palatine, IL 60055-9764
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 157 of 167


                    Reece Sexton
                    8808 Aragon Lane
                    Knoxville, TN 37923

                    Revenue Recovery Corporation
                    7005 Middlebrook Pike
                    P.O. Box 50250
                    Knoxville, TN 37950

                    Revocable Living Trust
                    Alan J. Gerson, Trustee
                    5101 Hope Ct. SW
                    Lilburn, GA 30047

                    Ricahrd C. Jessee & Jane Jessee Dickerso
                    1135 W Third North St.
                    Morristown, TN 37814

                    Richard Long
                    4304 Sparrow Dr.
                    Knoxville, TN 37914

                    Richo USA, Inc.
                    P.O. Box 532530
                    Atlanta, GA 30353-2530

                    Robert H. Bible, Jr.
                    P.O. Box 1177
                    Morristown, TN 37816

                    Robert L. Travers &
                    Gregory S. Travers
                    P.O. Box 69
                    Montross, VA 22520

                    Roco Tutino
                    4513 Harbor Dr.
                    Morristown, TN 37813

                    Ronald R. Reel
                    8058 Stage Coach Rd.
                    Whitesburg, TN 37891

                    Rondino Promotions, Inc.
                    2140 Greentree Rd., Ste. D
                    Pittsburgh, PA 15220

                    Roscoe Brown Heating & Air Conditioning
                    410 S Roosevelt St.
                    Tullahoma, TN 37388

                    Royston H. Masengill Testamentary Trust
                    733 East First North St.
                    Morristown, TN 37814
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 158 of 167


                    Ruth Sons


                    S.P. Richards Company
                    P.O. Box 102458
                    Atlanta, GA 30368

                    Safety-Kleen Systems, Inc.
                    P.O. Box 650509
                    Dallas, TX 75265-0509

                    Salesfuel, Inc.
                    600 N. Cleveland Ave.
                    Westerville, OH 43082

                    Sam Moore
                    1547 W. Andrew Johnson Hwy.
                    Morristown, TN 37814

                    Sandra T. Harris
                    1603 Cherokee Dr.
                    Knoxville, TN 37919

                    Sarah A. Gose
                    1744 Christmas Dr.
                    Morristown, TN 37814

                    Sarah Scott
                    6809 Ellesmire Drive
                    Knoxville, TN 37921

                    SBA Properties, Inc.
                    P.O. Box 101667
                    Atlanta, GA 30392-1667

                    Second Street Media, Inc.
                    1017 Olive Street
                    Saint Louis, MO 63101

                    Sequachee Valley Electric
                    P.O. Box 31
                    South Pittsburg, TN 37380

                    Seven Wheels, Inc.
                    P.O. Box 687
                    Morristown, TN 37815-0687

                    Sharon Marie Sexton
                    730 Barton Drive
                    Morristown, TN 37814
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 159 of 167


                    Sidney Renert
                    c/o Debbie Renert
                    20 Chanich Albeck
                    Jerusalem, Israel 93548

                    Signode Service Business
                    P.O. Box 71057
                    Chicago, IL 60694-1057

                    Silver Communications
                    102A Executive Dr.
                    Sterling, VA 20166

                    SNPA
                    3680 N Peachtree Rd., Ste. 300
                    Atlanta, GA 30341

                    Software Business Systems
                    7401 Metro Blvd., #550
                    Edina, MN 55439

                    Sonar
                    P.O. Box 540
                    Debolt, AB TOH 1BO

                    Southern Standard
                    P.O. Box 150
                    VA 23997

                    State Corporation Commission
                    Clerk's Office
                    P.O. Box 1197
                    Richmond, VA 23218

                    Strate Insurance Group, Inc.
                    1750 W Andrew Johnson Hwy.
                    Morristown, TN 37814

                    Sunrise Services
                    P.O. Box 1377
                    Morristown, TN 37814

                    Susquehanna Commercial Finance, Inc.
                    2 Country View Rd., Ste. 300
                    Malvern, PA 19355

                    T&W Sales Co.
                    100 Hoover Ln.
                    Tullahoma, TN 37388

                    Technology In Mailroom Automation
                    P.O. Box 11157
                    Hickory, NC 28603
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 160 of 167


                    Ted Nail
                    1300 Cedar Lane
                    Tullahoma, TN 37388

                    Tekwell Services
                    1724 Central Ave.
                    Chattanooga, TN 37408

                    Teledata Express
                    P.O. Box 83
                    Springdale, AR 72765

                    Telepath, Inc.
                    P.O. Box 6666
                    Ashland, VA 23005

                    Telereach, Inc.
                    90 Whiting St.
                    Plainville, CT 06062

                    Tennessee Child Support
                    Receipting Unit
                    PO Box 305200
                    Nashville, TN 37229

                    Tennessee College of Applied Technology
                    Morristown, TN 37813


                    Tennessee Department of Labor &
                    Workforce Development
                    Boiler Unit
                    220 French Landing Dr.
                    Nashville, TN 37243

                    Tennessee Department of Labor &
                    Workforce Development
                    Boiler Unit
                    220 French Landing Dr., 2nd Floor
                    Nashville, TN 37243

                    Tennessee Department of Revenue


                    Tennessee Department of Revenue
                    Sales Tax Division
                    Andrew Jackson State Office Building
                    500 Deaderick Street
                    Nashville, TN 37242

                    Tennessee Pension Administrators
                    117 Center Park Dr., Ste. 140
                    Knoxville, TN 37922
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 161 of 167


                    Tennessee Press Association, Inc.
                    412 N Cedar Bluff Rd., Ste. 403
                    Knoxville, TN 37923

                    Tennessee State Library & Archives
                    Attn: Reproduction Section
                    403 7th Ave. N
                    Nashville, TN 37243

                    Terry Law Firm
                    918 W 1st St.
                    Morristown, TN 37814

                    Textcaster
                    P.O. Box 12003
                    Kansas City, MO 64152

                    Texten Printing Supplies
                    2710 Bond St.
                    Knoxville, TN 37917

                    The Blinder Group, Inc.
                    19606 Eagle Crest Dr.
                    Lutz, FL 33549

                    The Country Club
                    P.O. Box 685
                    Morristown, TN 37815

                    The Elk River Public Utility District
                    P.O. Box 790
                    Tullahoma, TN 37388

                    The Estate of Dorothy P. Forry
                    Robert H. Forry, Executor
                    4703 Topping Rd.
                    Rockville, MD 20852-2325

                    The Hertz Corporation
                    Commercial Billing Dept. 1124
                    P.O. Box 121124
                    Dallas, TX 75312-1124

                    The Lily Co.
                    Cumberland Clarklift
                    P.O. Box 100, Dept. 184
                    Memphis, TN 38148

                    The Mail Station
                    2288 Haag Store Rd.
                    Talbott, TN 37877
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 162 of 167


                    The Prater Wills Trust
                    Ms. Dorry Forry
                    3129 Arden Rd. NW
                    Atlanta, GA 30305

                    The T. Prater TR FRO JG Spain
                    GB Thompson
                    Millenniem Square, Ste. 300
                    225 W. First North St.
                    Morristown, TN 37814

                    Thomas M. Strate
                    1461 Darbee Drive
                    Morristown, TN 37814

                    Thompson Machine Works
                    115 N Fairmont
                    Morristown, TN 37814

                    Three B Partners
                    P.O. Box 1177
                    Morristown, TN 37816

                    TLH Ministries
                    1260 Pates Hill Rd.
                    Mosheim, TN 37818

                    Totten Pest Control
                    200 Riverbluff Drive W.
                    Manchester, TN 37355

                    Town of Montross
                    15869 Kings Highway
                    P.O. Box 126
                    Montross, VA 22520

                    Town of Warsaw
                    P.O. Box 730
                    Warsaw, VA 22572

                    Townnews.com
                    1510 47th Ave.
                    Moline, IL 61265

                    Tracy City Public Utility
                    P.O. Box 28
                    Tracy City, TN 37387

                    Travelers CL Remittance Center
                    P.O. Box 660317
                    Dallas, TX 75266

                    Tribune Content Agency
                    15158 Collections Center Drive
                    Chicago, IL 60693
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 163 of 167


                    Tucker/Manis, Inc.
                    34 Hiles St.
                    Lynchburg, TN 37352

                    Tucker/Manis, Inc.
                    John Ronald Manis
                    34 Hiles St.
                    Lynchburg, TN 37352

                    Tullahoma Area Chamber of Commerce
                    135 W Lincoln St.
                    Tullahoma, TN 37388

                    Tullahoma City Recorder
                    Attn: Rosemary Golden
                    201 W Grundy St.
                    Tullahoma, TN 37388

                    Tullahoma Lock & Key Service
                    P.O. Box 1898
                    Tullahoma, TN 37388

                    Tullahoma Utilities Board
                    P.O. Box 788
                    Tullahoma, TN 37388

                    U.S. News Syndicate
                    6601 Georgetown Pike
                    Mc Lean, VA 22101

                    U.S. Post Office
                    c/o Elk Valley Times
                    P.O. Box 9
                    Fayetteville, TN 37334

                    U.S. Post Office
                    P.O. Box 400
                    Tullahoma, TN 37388

                    U.S. Post Office
                    Federal Building
                    Winchester, TN 37398

                    U.S. Post Office
                    c/o Manchester Times
                    300 North Spring St.
                    Manchester, TN 37355

                    Ultranet
                    NEED ADDRESS

                    Unifirst Corporation
                    P.O. Box 31469
                    Knoxville, TN 37930-1469
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 164 of 167


                    United Fund of Hamblen County
                    P.O. Box 1794
                    Morristown, TN 37816

                    United States Treasury
                    P.O. Box 806532
                    Cincinnati, OH 45280-6532

                    Universal Advertising
                    P.O. Box 31132
                    Cincinnati, OH 45231

                    UPS
                    PO Box 7247-0244
                    Philadelphia, PA 19170

                    UPS
                    Lockbox 577
                    Carol Stream, IL 60132-0577

                    US Bancorp Equipment Finance, Inc.
                    P.O. Box 790448
                    Saint Louis, MO 63179-0448

                    USI Consulting Group
                    95 Glastonbury Blvd.
                    Glastonbury, CT 06033

                    Valley Printers, Inc.
                    P.O. Box 71
                    Sweetwater, TN 37874

                    Veritiv Operating Company
                    f/k/a XPEDX
                    P.O. Box 644520
                    Pittsburgh, PA 15264

                    Verizon Wireless
                    PO Box 660720
                    Dallas, TX 75266

                    Verizon Wireless
                    PO Box 660108
                    Dallas, TX 75266

                    Virginia Department of Revenue
                    1957 Westmoreland St.
                    Richmond, VA 23230

                    Virginia Department of Taxation
                    P.O. Box 1777
                    Richmond, VA 23218-1777
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 165 of 167


                    Virginia Press Association
                    11529 Nuckols Rd.
                    Glen Allen, VA 23059

                    Volunteer Party Rentals
                    5550 Old Hwy. 11E
                    Morristown, TN 37814

                    W.K. Cantwell
                    1623 Cardinal Drive
                    Morristown, TN 37814

                    W.T. & Jimmie C. Moore
                    1108 Estates Dr.
                    Seymour, TN 37865

                    Wallace Foundation, Inc.
                    P.O. Box 6004
                    Morristown, TN 37815

                    Wallace Properties
                    813 S. Northshore Dr.
                    Knoxville, TN 37919

                    Walterry Insurance Brokers
                    7411 Old Branch Ave.
                    Whitewood, VA 24657

                    Waste Industries
                    P.O. Box 791519
                    Baltimore, MD 21279

                    Waste Management
                    d/b/a Nashville Hauling
                    P.O. Box 55558
                    Boston, MA 02205

                    Wayne Pigmon


                    WCRK/ WMTN Radio
                    P.O. Box 220
                    Morristown, TN 37815

                    WebPress
                    P.O. Box 2274
                    Tacoma, WA 98401

                    William Fred Williams, Jr.
                    504 W. Sixth North St.
                    Morristown, TN 37814

                    William H. Bible
                    P.O. Box 1177
                    Morristown, TN 37816
Case 2:19-bk-51163-MPP    Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17   Desc
                         Main Document   Page 166 of 167


                    William J. Catron, President
                    Catron Construction Company
                    987 Central Church Rd.
                    Morristown, TN 37814

                    William L. North & Marilee North
                    P.O. Box 621
                    Morristown, TN 37815

                    William North


                    William Wayne Masengill, Jr.
                    P.O. Box 1520
                    Morristown, TN 37814

                    Winchester Utilities
                    219 2nd Ave NW
                    Winchester, TN 37398

                    Wisco Envelope Co.
                    P.O. Box 841741
                    Dallas, TX 75284

                    Wylene Hinkle


                    XANTE Corporation
                    P.O. Box 16516
                    Mobile, AL 36616

                    YP
                    P.O. Box 5010
                    Carol Stream, IL 60197
            Case 2:19-bk-51163-MPP                           Doc 1 Filed 05/31/19 Entered 05/31/19 15:16:17                Desc
                                                            Main Document   Page 167 of 167



                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
 In re      Lakeway Publishers, Inc.                                                                       Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Lakeway Publishers, Inc. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 May 31, 2019                                                         /s/ Ryan E. Jarrard
 Date                                                                 Ryan E. Jarrard 024525
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Lakeway Publishers, Inc.
                                                                      Quist, Fitzpatrick & Jarrard, PLLC
                                                                      2121 First Tennessee Plaza
                                                                      800 South Gay Street
                                                                      Knoxville, TN 37929-9711
                                                                      (865) 524-1873 Fax:(865) 525-2440
                                                                      rej@qcflaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
